Exhibit 10.1

Execution Version

 

 

 

TERM LOAN AGREEMENT

 

 

dated as of May 5, 2020

 

among

 

 

DOMTAR CORPORATION,

as Borrower,

 

 

The Lenders from Time to Time Parties Hereto,

 

and

 

COBANK, ACB,
as Administrative Agent

 

 

 

COBANK, ACB

as Lead Arranger and Bookrunner

 

and

 

 

American AgCredit, PCA

as Syndication Agent

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS

1

 

 

1.1.

Defined Terms1

 

1.2.

Other Definitional Provisions24

 

1.3.

Time25

 

1.4.

Changes to GAAP25

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

26

 

 

2.1.

Term Loan26

 

2.2.

Procedure for Advance of the Term Loan26

 

2.3.

[Reserved]26

 

2.4.

[Reserved]26

 

2.5.

[Reserved]26

 

2.6.

[Reserved]26

 

2.7.

Fees, etc26

 

2.8.

[Reserved]27

 

2.9.

Optional Prepayments27

 

2.10.

[Reserved]27

 

2.11.

Conversion and Continuation Options27

 

2.12.

Limitations on Interest Periods28

 

2.13.

Interest Rates and Payment Dates28

 

2.14.

Computation of Interest and Fees28

 

2.15.

Inability to Determine Interest Rate30

 

2.16.

Pro Rata Treatment and Payments31

 

2.17.

Requirements of Law32

 

2.18.

Taxes33

 

2.19.

Indemnity38

 

2.20.

Additional or Increased Commitments38

 

2.21.

Defaulting Lenders39

 

2.22.

Change of Lending Office40

 

2.23.

Replacement of Lenders40

SECTION 3. [Reserved]

41

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

41

 

 

4.1.

Organization; Powers41

 

4.2.

Authorization; Enforceability41

 

4.3.

Governmental Approvals; No Conflicts41

 

4.4.

Financial Condition41

 

4.5.

No Change42

 

4.6.

Properties42

 

4.7.

Litigation42

 

4.8.

Compliance with Laws and Agreements42

 

4.9.

Investment Company Status42

 

4.10.

Taxes42

 

4.11.

ERISA43

 

4.12.

Canadian Pension and Benefit Plans43

 

4.13.

Insurance43

i



--------------------------------------------------------------------------------

 

 

4.14.

Labour Matters43

 

4.15.

Subsidiaries43

 

4.16.

Use of Proceeds44

 

4.17.

Accuracy of Information, etc44

 

4.18.

Environmental Matters44

 

4.19.

Anti-Corruption Laws and Sanctions45

 

4.20.

EEA Financial Institution.45

SECTION 5. CONDITIONS PRECEDENT

45

 

 

5.1.

Conditions to Closing Date45

SECTION 6. AFFIRMATIVE COVENANTS

47

 

 

6.1.

Financial Statements and Other Information47

 

6.2.

Notices of Material Events48

 

6.3.

Maintenance of Existence48

 

6.4.

Payment of Tax Obligations49

 

6.5.

Maintenance of Properties; Insurance49

 

6.6.

Books and Records; Inspection Rights49

 

6.7.

Compliance with Laws49

 

6.8.

Further Assurances49

SECTION 7. NEGATIVE COVENANTS

49

 

 

7.1.

Financial Covenants49

 

7.2.

Liens50

 

7.3.

Fundamental Changes51

 

7.4.

Hedge Agreements52

 

7.5.

Restrictive Agreements52

 

7.6.

Negative Pledge Clauses54

 

7.7.

Changes in Fiscal Periods55

 

7.8.

Environmental Activity55

 

7.9.

Transactions with Affiliates55

 

7.10.

Use of Proceeds56

SECTION 8. EVENTS OF DEFAULT

56

 

SECTION 9. THE AGENTS

59

 

 

9.1.

Appointment59

 

9.2.

Delegation of Duties60

 

9.3.

Exculpatory Provisions60

 

9.4.

Reliance by Administrative Agent60

 

9.5.

Notice of Default61

 

9.6.

Non-Reliance on Agents and Other Lenders62

 

9.7.

Indemnification62

 

9.8.

Agent in Its Individual Capacity62

 

9.9.

Successor Administrative Agent63

 

9.10.

Syndication Agent64

 

9.11.

Posting of Communications64

 

9.12.

Acknowledgments of Lenders65

 

9.13.

Certain ERISA Matters65

SECTION 10. MISCELLANEOUS

66

 

 

10.1.

Amendments and Waivers66

ii



--------------------------------------------------------------------------------

 

 

10.2.

Notices67

 

10.3.

No Waiver; Cumulative Remedies69

 

10.4.

Survival of Representations and Warranties69

 

10.5.

Payment of Expenses69

 

10.6.

Successors and Assigns; Participations and Assignments71

 

10.7.

Set off73

 

10.8.

Counterparts74

 

10.9.

Severability74

 

10.10.

Integration74

 

10.11.

GOVERNING LAW74

 

10.12.

Submission to Jurisdiction; Appointment of Process Agent; Waivers74

 

10.13.

[Reserved]75

 

10.14.

Risks of Superior Force75

 

10.15.

Language75

 

10.16.

Acknowledgements75

 

10.17.

Confidentiality75

 

10.18.

WAIVERS OF JURY TRIAL76

 

10.19.

[Reserved]76

 

10.20.

USA Patriot Act Notice; Canadian AML Legislation76

 

10.21.

CoBank Equity and Eligibility Matters77

 

10.22.

Most Favored Lender Provisions78

 

10.23.

Acknowledgement and Consent to Bail-In of Affected Financial Institutions78

 

 

 




iii



--------------------------------------------------------------------------------

 

SCHEDULES:

1.1ACommitments

1.1BWholly-Owned Subsidiaries

4.3AGovernmental Approvals

4.3BMaterial Indentures

4.15Subsidiaries

4.18Environmental Matters

7.2Existing Liens

7.9Transactions with Affiliates

10.6Voting Participants

EXHIBITS:

AForm of Compliance Certificate

BForm of Closing Certificate

CForm of Assignment and Assumption

DForm of Guarantee Agreement

EForm of US Tax Compliance Certificate

FForm of Cost of Funds True-up Certificate

 

 

iv



--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT (this “Agreement”), dated as of May 5, 2020, among DOMTAR
CORPORATION, a Delaware corporation (the “Borrower”), the banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”) and COBANK, ACB, as Administrative Agent.

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders provide a $300,000,000 term
loan credit facility.

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders are
willing to establish the requested term loan credit facility in favor of the
Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto hereby agree as follows:

Section 1.  DEFINITIONS

1.1.Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Eurodollar
Rate that would be calculated as of such day (or, if such day is not a Business
Day, as of the next preceding Business Day) in respect of a proposed Eurodollar
Loan with a one-month Interest Period plus 1.0%; provided that for the purpose
of this definition, the Eurodollar Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
interest period, the Interpolated LIBO Rate) at approximately 11:00 a.m. London
time on such day. Any change in the ABR due to a change in the Prime Rate, the
NYFRB Rate or such Eurodollar Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the NYFRB Rate or such
Eurodollar Rate, respectively. If the ABR is being used as an alternate rate of
interest pursuant to Section 2.15, then ABR shall be the greater of clause (a)
and (b) above and shall be determined without reference to clause (c) above. For
the avoidance of doubt, if the ABR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Adjusted Leverage Ratio Period”: as defined in Section 7.1.

“Administrative Agent”: CoBank, as the administrative agent for the Lenders
under this Agreement and the other Loan Documents and its respective successors
appointed under Section 9.9.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.



--------------------------------------------------------------------------------

 

“Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.

“Agent Indemnitee”: as defined in Section 10.5.

“Agreement”: as defined in the preamble hereto.

“AML Legislation”: as defined in Section 10.20.

“Anti-Corruption Laws”: the United States Foreign Corrupt Practices Act of 1977,
the Corruption of Foreign Public Officials Act (Canada) and the UK Bribery Act,
in each case, as amended.

“Applicable Margin”: for ABR Loans and for Eurodollar Loans, the applicable rate
per annum set forth in the pricing grid below:

Level

Corporate Rating  

Applicable Margin for
Eurodollar Loans

Applicable Margin for ABR Loans

I

> Baa3/BBB-

2.50%

1.50%

II

Ba1/BB+

3.00%

2.00%

III

< Ba2/BB

3.50%

2.50%

 

“Corporate Rating” is the public, corporate credit rating of the Borrower or, if
no such rating is available, the rating for the senior, unsecured, long-term
indebtedness for borrowed money of the Borrower. For purposes of the foregoing,
(i) if either Moody’s or S&P shall not have in effect a Corporate Rating (other
than by reason of the circumstances referred to in the last sentence of this
definition), then such rating agency shall be deemed to have established a
rating in Level III; (ii) if the Corporate Ratings established or deemed to have
been established by Moody’s and S&P shall fall within different Levels, the
pricing shall be based on the higher of the two ratings unless one of the two
ratings is two or more Levels lower than the other, in which case the pricing
shall be determined by reference to the Level next below that of the higher of
the two ratings; and (iii) if the Corporate Rating established or deemed to have
been established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders. Each change in pricing
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of assigning corporate ratings,
the Borrower and the Lenders shall negotiate in good faith to amend this pricing
grid to reflect such changed rating system or the unavailability of such ratings
from such rating agency and, pending the effectiveness of any such amendment,
the pricing shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Applicable Party”: as defined in Section 9.11(c).

“Approved Electronic Platform”: as defined in Section 9.11(a).

2



--------------------------------------------------------------------------------

 

“Assignee”: as defined in Section 10.6(c).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

“Assignor”: as defined in Section 10.6(c).

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law,
rule, regulation or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule, and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).

“Bank Recovery and Resolution Directive”: Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of any court of competent jurisdiction or from the enforcement
of judgments or writs of attachment or execution on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or

3



--------------------------------------------------------------------------------

 

determining such spread adjustment, for the replacement of the Eurodollar Rate
with the applicable Unadjusted Benchmark Replacement for U.S. dollar-
denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or

in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurodollar Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the
Eurodollar Rate, a resolution authority with jurisdiction over the administrator
for the Eurodollar Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the Eurodollar Rate, which
states that the administrator of the Eurodollar Rate has ceased or will cease to
provide the Eurodollar Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate; or

a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurodollar Rate announcing that the Eurodollar Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected

4



--------------------------------------------------------------------------------

 

date of such event as of such public statement or publication of information (or
if the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that Eurodollar Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder in accordance with
Section 2.15(c) and (b) ending at the time that a Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder pursuant to Section
2.15(c).

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, Toronto, Montreal or Denver, Colorado are
authorized or required by law to close, provided, that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.

“Canadian Benefit Plans”: all material employee benefit plans or arrangements
subject to Canadian law or regulation maintained or contributed to by the
Borrower or any of its Subsidiaries that are not Canadian Pension Plans,
including all profit sharing, savings, supplemental retirement, retiring
allowance, severance, pension, deferred compensation, welfare, bonus, incentive
compensation, phantom stock and all life, health, dental and disability plans
and arrangements in which the employees or former employees of the Borrower or
any of its Subsidiaries participate or are eligible to participate but excluding
all stock option or stock purchase plans.

“Canadian Pension Plans”: all plans or arrangements which are considered to be
pension plans for the purposes of any applicable pension benefits standards
statute or regulation in Canada established, maintained or contributed to by the
Borrower or any of its Subsidiaries for their employees or former employees.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or

5



--------------------------------------------------------------------------------

 

a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the amount in respect thereof which at such time would in
accordance with GAAP be included on such balance sheet.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued or unconditionally
guaranteed by the United States, Canada, the United Kingdom, France, Germany,
The Netherlands, Switzerland or any other member of the European Union, or any
state, province or agency of any thereof, maturing within one year from the date
of acquisition thereof, (b) commercial paper or other short term securities
maturing no more than one year from the date of acquisition thereof and
currently having a rating not lower than A-2 by S&P, P-2 by Moody’s or R-1 (low)
from Dominion Bond Rating Service Inc. (“DBRS”), (c) certificates of deposit,
term deposits or bankers’ acceptances, maturing no more than one year from the
date of acquisition thereof, issued (i) by commercial banks incorporated under
the laws of, or carrying on business in, the United States, Canada, the United
Kingdom, France, Germany, The Netherlands, Switzerland or any other member of
the European Union and having a senior unsecured rating not lower than A- by
S&P, A3 by Moody’s or A (low) from DBRS or the equivalent thereof by a
nationally recognized rating agency or (ii) by any of the Lenders or by parent
banks of the Lenders or the respective branches of either, (d) repurchase
obligations of any Lender or of any commercial bank, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States Government or any agency or instrumentality thereof, (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, province, commonwealth or territory of
the United States or Canada, by any political subdivision or taxing authority of
any such state, province, commonwealth or territory or by any foreign
government, the securities of which state, province, commonwealth, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated not lower A- by S&P or the equivalent rating by another nationally
recognized rating agency, (f) securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank or an Affiliate thereof that is rated not lower A-
by S&P or the equivalent rating by another nationally recognized rating agency,
(g) other marketable securities with maturities of one year or less from the
date of acquisition and at the time of acquisition having a rating not lower
than A- by S&P, A3 by Moody’s or A (low) from DBRS or the equivalent thereof by
a nationally recognized rating agency and (h) mutual funds that invest solely in
one or more of the investments described in clauses (a) through (g) above.

“Change of Control”: (a) any “person” or “group” of related persons (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, (the “Exchange Act”)) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person
or group shall be deemed to have “beneficial ownership” of all shares that any
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 40% of the outstanding common stock of the Borrower (or its successor by
merger, consolidation or purchase of all or substantially all of its assets)
(for the purposes of this clause, such person or group shall be deemed to
beneficially own any outstanding common stock of the Borrower held by a parent
entity, if such person or group “beneficially owns” (as defined above), directly
or indirectly, more than 40% of the voting power of the outstanding common stock
of such parent entity); or (b) the first day on which a majority of the members
of the board of directors of the Borrower are not Continuing Directors; or (c)
the Borrower shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Capital Stock of the Borrower or any of its
permitted successors or assigns in accordance with Section 7.3; or (d) the sale,
lease, transfer,

6



--------------------------------------------------------------------------------

 

conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Borrower and its Material Subsidiaries taken as a whole to any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act);
or (e) the Borrower consolidates with, or merges with or into, any person, or
any person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any of the outstanding common stock of
the Borrower is converted into or exchanged for cash, securities or other
property, other than any such transaction where the outstanding common stock of
the Borrower outstanding immediately prior to such transaction is converted into
or exchanged for outstanding common stock of the surviving or transferee Person
constituting a majority of the outstanding shares of such outstanding common
stock of such surviving or transferee person immediately after giving effect to
such issuance; or (f) the adoption by the stockholders of the Borrower of a plan
or proposal for the liquidation or dissolution of the Borrower.

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied.

“CoBank”: CoBank, ACB, and its successors.

“CoBank Equities”: as defined in Section 10.21(a).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: collectively, any notice, demand, communication, information,
document or other material provided by or on behalf of any Loan Party pursuant
to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.11, including through an Approved
Electronic Platform.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April 2020 and furnished to certain Lenders.

“Consolidated Assets”: with respect to any Person, the total of all assets
appearing (in conformity with GAAP) on the consolidated balance sheet of such
Person and its Subsidiaries.

“Consolidated Cash Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Cash Interest Expense
for such period.

“Consolidated Cash Interest Expense”: for any period for the Borrower,
Consolidated Interest Expense for such period, excluding any portion thereof not
required to be paid in cash on a current basis.

“Consolidated EBITDA”: for any period, the sum of the following, calculated for
the Borrower and its Subsidiaries on a consolidated basis (excluding the
proportionate consolidation of any Non-Recourse Joint Venture): (a) Consolidated
Net Income for such period including, to the extent not so included in the
determination of Consolidated Net Income, any cash dividends received from any
Non-

7



--------------------------------------------------------------------------------

 

Recourse Joint Venture, plus (b) (i) all amounts treated as expenses for
depreciation, interest and other financing expense (it being understood and
agreed that acquisition related expenses may be amortized over a period of up to
five years) and (ii) non-cash charges of any kind to the extent included in the
determination of such Consolidated Net Income, plus (c) any loss (or minus any
gain) associated with the sale of assets not in the ordinary course of business,
to the extent included in the determination of Consolidated Net Income, plus (d)
any non-cash provisions for reserves of discontinued or restructured operations,
to the extent included in the determination of Consolidated Net Income, plus (e)
all accrued taxes on or measured by income to the extent included in the
determination of such Consolidated Net Income, plus (f) any non-cash Statement
of Financial Accounting Standards No. 133 loss (or minus any income) related to
hedging activities, to the extent included in the determination of Consolidated
Net Income, plus (g) any non-cash compensation charge arising from any grant of
stock, stock options, or other equity-based awards, to the extent included in
the determination of Consolidated Net Income, plus (h) any cash or non-cash
acquisition-related expenses that would have previously been capitalized under
Statement of Financial Accounting Standards No. 141 - Business Combinations,
provided, however, that (x) Consolidated Net Income shall be computed for these
purposes without giving effect to unusual, extraordinary or specified cash gains
or losses or non-recurring or specified non-cash items and (y) cash payments
made in such period or in any future period in respect of such non-cash items or
the non-cash provisions described in clauses (b) (ii) and (d) above shall be
subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period during which such cash payments are made, and provided, further, that
there can be excluded from the determination of Consolidated EBITDA cash
restructuring or rationalization charges, expenses or payments in an aggregate
amount not to exceed $100,000,000 during the term of this Agreement; provided,
further, that Consolidated EBITDA shall be calculated without regard to any
non-service components of net periodic benefit cost.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of business or constitutes all or substantially all of the common stock of
a Person and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that (A)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a person
and (B) yields gross proceeds to the Borrower or any of its Subsidiaries in
excess of $25,000,000.

“Consolidated Interest Expense”: for any period for the Borrower, interest
expense (whether cash or non-cash), net of short-term interest income, of the
Borrower and its Subsidiaries on a consolidated basis (excluding (a) the
proportionate consolidation of any Non-Recourse Joint Venture and (b)
non-interest financing expense such as prepayment premiums, fees and the like)
for such period with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries (including in the calculation thereof (i) with respect to
letters of credit and bankers’ acceptance financings, all commissions, discounts
and other fees and charges related thereto and (ii) any net payments made or
received (to the extent the accrual of the interest expense or income giving
rise to such payment has not been allocated to a prior

8



--------------------------------------------------------------------------------

 

period), or to be made or to be received, by the Borrower or any of its
Subsidiaries under Hedge Agreements in respect of interest rates to the extent
such net payments are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period of four fiscal
quarters, the ratio of (a) the aggregate principal amount of all Indebtedness of
the Borrower and its Subsidiaries at such date (excluding the face amount of
undrawn letters of credit and excluding Guarantee Obligations to the extent not
due), determined on a consolidated basis in accordance with GAAP, calculated net
of the amount of cash and Cash Equivalents in excess of $50,000,000, that, in
each case, would (in conformity with GAAP) be set forth on a consolidated
balance sheet of the Borrower and its Subsidiaries for such date to (b)
Consolidated EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Tangible Assets”: with respect to any Person, the total of all
assets appearing on the most recent consolidated balance sheet of such Person,
less the sum of the following amounts appearing on such consolidated balance
sheet:

(a)amounts, if any, at which goodwill, trademarks, trade names, copyrights,
patents and other similar intangible assets (other than timber licenses) and
unamortized stock or debt commission, discount, expense and premium shall appear
as assets;

(b)all amounts at which investments in Persons which are not being consolidated
shall appear on such consolidated balance sheet as assets;

(c)the amount of all liabilities appearing on such consolidated balance sheet as
current liabilities; and

(d)any minority interest appearing on such consolidated balance sheet;

all as determined on a consolidated basis in accordance with GAAP as in effect
from time to time.

“Continuing Directors”: the directors of the Borrower elected as of the Closing
Date and each other director, if, in each case, such other director’s nomination
for election to the board of directors of the Borrower is recommended by at
least 51% of the Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party and by which it or any of its property is bound.

“Covered Liabilities”: as defined in Section 10.21.

“Credit Party”: the Administrative Agent or any Lender.

“DDHI”: Domtar Delaware Holdings Inc., a Delaware corporation.

“DDHI FSHCo Condition”: DDHI has no Indebtedness or other material obligations
payable to any Person other than a Global Group Member or a Governmental
Authority.

9



--------------------------------------------------------------------------------

 

“Default”: any of the events specified in Section 8, whether or not any
requirement hereunder or, in the case of Sections 8(f) and (g), under any
document governing any Material Indebtedness, for the giving of notice, the
lapse of time, or both, has been satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans, or
(ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or
Bail-In Action, unless, in the case of any Lender referred to in this clause
(d), the Borrower and the Administrative Agent shall agree in writing that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder.

“Disposition”: with respect to any property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is not a Foreign
Subsidiary, except that none of (a) any Subsidiary of Domtar Inc., a Canadian
corporation, that is organized under the laws of any jurisdiction in the United
States, (b) any Person organized under the laws of any jurisdiction in the
United States that is owned, directly or indirectly, in whole or in part, by a
“controlled foreign corporation” (within the meaning of Section 957 of the Code)
and (c) Domtar Funding LLC shall be a Domestic Subsidiary.

“Early Opt-in Election” means the occurrence of:

(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.15(c), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Eurodollar Rate, and

(b) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

10



--------------------------------------------------------------------------------

 

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition and is subject to the
supervision of an EEA Resolution Authority, or (c) any institution established
in an EEA Member Country which is a Subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
of an EEA Resolution Authority with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: a bank, savings and loan association or other similar
savings institution, insurance company, investment fund or company or other
entity that makes, purchases, holds or otherwise invests in commercial loans and
similar extensions of credit in the ordinary course of its business. For the
avoidance of doubt, natural persons, Defaulting Lenders, the Borrower and
affiliates of the Borrower shall not be Eligible Assignees. By becoming a party
to this Agreement or accepting the benefits of this Agreement, each Lender and
Participant represents to the Borrower and the Administrative Agent that it is
one of the foregoing entities, that it is participating hereunder as a Lender or
Participant for such commercial purposes, and that it has the knowledge and
experience to be and is capable of evaluating the merits and risks of being a
Lender or Participant hereunder.

“Environmental Activity”: any activity, event or circumstance in respect of
Hazardous Materials, including its storage, use, holding, collection, purchase,
accumulation, assessment, generation, manufacture, construction, processing,
treatment, stabilization, disposition, handling or transportation or its release
into the natural environment including movement through or in the air, soil,
subsoil, surface water or groundwater.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment (but excluding workers’ safety except as it may be affected by
exposure to harmful substances), as now or may at any time hereafter be in
effect.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) the violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any applicable Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

11



--------------------------------------------------------------------------------

 

“Eurocurrency Reserve Requirements”: a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such interest period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, as set forth in Section 2.15) (the “LIBO Screen Rate”) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period (“LIBO”); provided, that, if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted LIBO Interest Period”) with respect to Dollars, then the Eurodollar
Base Rate shall be the Interpolated LIBO Rate at such time; provided, further
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. “Interpolated LIBO Rate” means, at
any time, for any interest period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period for which
the LIBO Screen Rate is available in U.S. Dollars) that is shorter than the
Impacted LIBO Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available in U.S. Dollars) that
exceeds the Impacted LIBO Interest Period, in each case, at such time; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Eurodollar Loans”: Loans denominated in Dollars the rate of interest applicable
to which is based upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurodollar Base Rate for
such Interest Period multiplied by (b) the Eurocurrency Reserve Requirements.

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation or Article 44 of the Bank Recovery and Resolution Directive from the
scope of any Bail-In Action.

“Excluded Taxes”: with respect to any payment by any Loan Party under any Loan
Document, any of the following: (i) Taxes imposed on the net worth, the capital
or the net income of the Administrative Agent or any Lender, (ii) franchise
Taxes, branch profits Taxes and Taxes on doing business imposed on the
Administrative Agent or any Lender (a) by the jurisdiction under the laws of
which the Administrative Agent or such Lender, applicable Lending Office, branch
or affiliate is organized or is located, or in which its principal executive
office is located, or any nation within which such jurisdiction is located or
any political subdivision thereof; or (b) as a result of a present or former
connection between the Administrative Agent or such Lender, its applicable
Lending Office, branch or

12



--------------------------------------------------------------------------------

 

affiliates thereof and the jurisdiction of the Governmental Authority imposing
such Tax or any nation within which such jurisdiction is located or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received payment
under, received or perfected a security interest under, or enforced, any Loan
Document), (iii) any United States withholding Taxes resulting from any
Requirement of Law in effect on the date the Administrative Agent or a Lender
becomes a party to this Agreement (or any Loan Document), except to the extent
that additional amounts were payable pursuant to Section 2.18 to the
Administrative Agent’s or such Lender’s assignor (if any) immediately before the
Administrative Agent or such Lender became a party to this Agreement (or any
Loan Document), (iv) Taxes attributable to the failure of the Administrative
Agent or such Lender to comply with Section 2.18(f) and (v) Taxes arising under
FATCA.

“Existing Revolver Credit Agreement”: that certain Third Amended and Restated
Credit Agreement dated as of August 22, 2018 by and among the Borrower, the
Initial Canadian Borrowers (as defined therein), the Initial Spanish Borrower
(as defined therein), the Initial Swedish Borrower (as defined therein),
additional borrowers from time to time party thereto, the lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent and the
other agents party thereto.

“Farm Credit Lender”: a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

“FATCA”: Sections 1471 through 1474 of the Code (effective as of the date of
this Agreement, and any amendment or successor provisions that are substantively
comparable), any regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any laws, fiscal or regulatory legislation, rules, guidance notes or
practices adopted pursuant to any such intergovernmental agreement.

“Federal District Court”: as defined in Section 10.12(a).

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding business day by the
NYFRB as the federal funds effective rate; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” that certain letter agreement between the Borrower and the
Administrative Agent dated as of April 16, 2020.

“Foreign Lender”: any Lender that is not a US Person.

“Foreign Subsidiary”: any Subsidiary of the Borrower which is organized or
incorporated and existing under the laws of any jurisdiction outside of the
United States of America or that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Subsidiary, so long as such Subsidiary has no
material assets other than securities of one or more Foreign Subsidiaries and
Indebtedness issued by such Foreign Subsidiaries (or Subsidiaries thereof), and
other assets relating to an ownership interest in any such securities,
Indebtedness or Subsidiaries, provided that, at any time when the DDHI FSHCo
Condition is satisfied, DDHI may also own and hold Cash Equivalents and/or
Indebtedness of any Global Group Members (together, the “DDHI Permitted Assets”)
and still qualify as a Foreign Subsidiary Holdco for all

13



--------------------------------------------------------------------------------

 

purposes of this Agreement, provided further that if at any time when DDHI shall
own DDHI Permitted Assets the DDHI FSHCo Condition is not satisfied, the
Borrower shall have up to three Business Days from such time to get back into
compliance with the DDHI FSHCo Condition. If the Borrower does not get back into
compliance with the DDHI FSHCo Condition within such three Business Day period,
DDHI shall be required to either (x) divest itself of any DDHI Permitted Assets
(including by transferring them to one or more Subsidiaries) or (y) execute and
deliver an assumption agreement to the Guarantee Agreement in order to become a
Subsidiary Guarantor.

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the relevant Lenders.

“GAAP”: generally accepted accounting principles in effect in the United States
at the time any calculation or determination is made or required to be made in
accordance with generally accepted accounting principles, applied in a
consistent manner from period to period.

“Global Group Members”: the collective reference to the Borrower and its
Subsidiaries.

“Governmental Authority”: any nation or government, any federal, provincial,
state, territorial, municipal or other political subdivision thereof, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization of generally recognized authority
(including the National Association of Insurance Commissioners and any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Subsidiary Guarantor, substantially in the form of Exhibit D.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

14



--------------------------------------------------------------------------------

 

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, urea-formaldehyde insulation, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any applicable Environmental Law.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates, currency exchange rates or
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Incremental Term Loan”: as defined in Section 2.20(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments or bankers’ acceptances, (d) all Capital Lease Obligations of such
Person, (e) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of letters of credit, (f) in the
case of any Subsidiary, the liquidation value of all its mandatorily redeemable
preferred Capital Stock, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
any Lien on property (including accounts and contract rights) owned by such
Person, but, for the avoidance of doubt, excluding any securitization of
accounts receivable that is permitted by this Agreement whether or not such
Person has assumed or become liable for the payment of such obligation (which
obligations under this clause (h) shall be valued at the lesser of (1) the fair
market value of such property and (2) the amount of the applicable obligations),
and (i) for the purposes of Sections 8(f) and (g) only, all obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall (x)
exclude deferred taxes, (y) exclude any securitization of accounts receivable
that is permitted by this Agreement and (z) include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Taxes”: any Taxes other than (a) Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document or (b) Other Taxes.

“Insignificant Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower as such, provided that at the time of any such designation the
following conditions are satisfied:

 

(i)the amount of assets of all Insignificant Subsidiaries (after intercompany
eliminations) appearing on a consolidated balance sheet of the Borrower and its
Subsidiaries shall not exceed at any time 5.0% of Consolidated Assets of the
Borrower and its Subsidiaries as of the last day of the most recently completed
period of four fiscal quarters of the Borrower;

 

(ii)the Total Sales of all Insignificant Subsidiaries (after intercompany
eliminations) shall not exceed at any time 5.0% of the Total Sales of the
Borrower and its Subsidiaries for the most recently completed period of four
fiscal quarters of the Borrower;

 

(iii)the amount of assets of such Insignificant Subsidiary (after intercompany
eliminations) appearing on a consolidated balance sheet of the Borrower and its
Subsidiaries does not exceed

15



--------------------------------------------------------------------------------

 

at any time 1.0% of Consolidated Assets of the Borrower and its Subsidiaries as
of the last day of the most recently completed period of four fiscal quarters of
the Borrower; and

 

(iv)the Total Sales of such Insignificant Subsidiary (after intercompany
eliminations) shall not exceed at any time 1.0% of the Total Sales of the
Borrower and its Subsidiaries for the most recently completed period of four
fiscal quarters of the Borrower;

 

provided, further, that if, as of the last day of any four fiscal quarter
period, (X) the conditions in clauses (i) or (ii) above are not satisfied
(determined by reference to the consolidated financial statements of the
Borrower and its Subsidiaries for such period), within 10 Business Days after
delivery of the financial statements for the most recently completed fiscal
quarter under Section 6.1 (or, if such financial statements were not delivered
when due, within 10 Business Days after the due date specified in Section 6.1),
the Borrower shall, by written notice to the Administrative Agent, remove the
designation of one more Insignificant Subsidiaries as such (as selected by the
Borrower in its sole discretion) such that following such removal the conditions
in clauses (i) and (ii) above are satisfied and (Y) any Subsidiary then
designated as an Insignificant Subsidiary no longer satisfies the conditions in
clauses (iii) or (iv) above (determined by reference to the consolidated
financial statements of the Borrower and its Subsidiaries for such period), such
Subsidiary shall automatically cease to be an Insignificant Subsidiary 10
Business Days after delivery of the financial statements for the most recently
completed fiscal quarter under Section 6.1 (or, if such financial statements
were not delivered when due, within 10 Business Days after the due date
specified in Section 6.1).  Notwithstanding anything to the contrary in this
definition, no Subsidiary of the Borrower that guarantees $25,000,000 or more of
Indebtedness of the Borrower or any of its Subsidiaries in the aggregate
principal amount at any time outstanding may be an Insignificant Subsidiary.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Laws”: any of Title 11 of the United States Code entitled
“Bankruptcy”, the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada), each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of any jurisdiction including, without limitation, any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
fiscal quarter to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan,
the date of any repayment or prepayment made in respect thereof (but only in
respect of the portion of such Loan so repaid or prepaid).

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, with the
consent of each affected Lender) twelve months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

16



--------------------------------------------------------------------------------

 

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“IRS”: the United States Internal Revenue Service.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Assignee.

“Lending Office”: as to each Lender, the office (or Affiliate) specified as its
“Lending Office” in the administrative questionnaire or other relevant document
delivered to the Administrative Agent or in an Assignment and Assumption, as the
case may be, or such other office (or Affiliate) as may be designated by such
Lender by written notice to the Borrower and the Administrative Agent.

“Lien”: any mortgage, pledge, hypothecation, deposit arrangement securing an
obligation, encumbrance, lien (statutory or other) or charge on or other
security interest in any property or any preference, priority or other security
agreement or similar preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing) that has the practical effect of creating security for an obligation.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement and the Notes; when
used in relation to any Person, the term “Loan Documents” means the Loan
Documents executed and delivered by such Person.

“Loan Parties”: the Borrower and the Subsidiary Guarantors.

“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole (except as disclosed in the most recent annual reports and any
intervening quarterly or other reports of the Borrower or Domtar Inc. filed with
the SEC or otherwise made publicly available by the Borrower and delivered to
the Administrative

17



--------------------------------------------------------------------------------

 

Agent and the Lenders prior to the Closing Date) or (b) the validity or
enforceability of this Agreement or any Note or the Loan Documents taken as a
whole, or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness”: any Indebtedness (other than the Loans), including, for
purposes of Sections 8(f) and (g) only, obligations in respect of any Hedge
Agreement, of any of the Borrower or its Subsidiaries in a principal amount
exceeding $80,000,000, but excluding any Indebtedness owing to the Borrower or
any Subsidiary. For purposes of determining Material Indebtedness, the principal
amount of the obligations of the Borrower or any Subsidiary in respect of any
Hedge Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedge Agreement were terminated at such time.

“Material Subsidiary”: any Subsidiary of the Borrower having assets representing
10% or more of the Consolidated Assets (after intercompany eliminations) of the
Borrower or accounting for 10% or more of the Consolidated EBITDA (after
intercompany eliminations) thereof for the most recently completed period of
four fiscal quarters of the Borrower at any time and each Subsidiary of the
Borrower so designated by the Borrower by a notice in writing to the
Administrative Agent.

“Maximum CoBank Equity Amount” means, at any time, the book value at such time
of all CoBank Equities that the Borrower then owns.  On the date of each equity
distribution or purchase, the book value of the CoBank Equities distributed or
purchased on such date shall be determined pursuant to the Capital Plan and
Bylaws of CoBank then in effect and shall not be subject to subsequent
revaluation (e.g., the book value of CoBank Equities distributed on March 15,
2021 shall be determined on March 15, 2021 and shall not be subject to
subsequent revaluation and the book value of CoBank Equities distributed on
March 15, 2022 shall be determined on March 15, 2022 and shall not be subject to
subsequent revaluation).  The aggregate book value of all CoBank Equities that
the Borrower owns shall be determined by totaling the book values of all such
CoBank Equities as determined pursuant to the foregoing sentence.

“Moody’s”: Moody’s Investor Service, Inc. and its successors.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“New Lender”: as defined in Section 2.20(b).

“New York Courts”: as defined in Section 10.12(a).

“New York Supreme Court”: as defined in Section 10.12(a).

“Non-Recourse Joint Venture”: any joint venture of the Borrower or any of its
Subsidiaries (a) that is not otherwise a Subsidiary of the Borrower or such
Subsidiary, (b) in respect of whose financial obligations neither the Borrower
nor any of its Subsidiaries has, by contract or otherwise, any liability, direct
or indirect, absolute or contingent and (c) for which proportionate
consolidation is required under GAAP in the consolidated financial statements of
the Borrower and its Subsidiaries.

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

18



--------------------------------------------------------------------------------

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: as to the Borrower, the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes”: any present or future stamp, court, documentary, recording,
filing or similar excise Taxes that arise from the execution, delivery,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, any Loan Document.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar Base Rate borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant”: as defined in Section 10.6(b).

“Participant Register”: as defined in Section 10.6(b).

“Patriot Act”: as defined in Section 10.20.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Encumbrances”:

(a)Liens imposed by law for Taxes that are not yet due, that have not yet become
enforceable or that are being contested in compliance with Section 6.4;

(b)other Liens arising by operation of law (including, without limitation,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction,
workers’ and other like Liens) arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings and for which the Borrower or
any of its Subsidiaries has set aside on its books adequate reserves with
respect thereto in accordance with GAAP;

19



--------------------------------------------------------------------------------

 

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employers’ health tax and
other social security benefits or regulations or other insurance related
obligations (including, without limitation, pledges or deposits or other Liens
securing liability to insurance carriers under insurance or self-insurance
arrangements);

(d)pledges and deposits to secure the performance of bids, trade contracts,
obligations for utilities, leases, statutory obligations, surety and appeal
bonds, performance bonds, judgment and like bonds, replevin and similar bonds
and other obligations of a like nature, in each case in the ordinary course of
business;

(e)zoning restrictions, easements, restrictions, servitudes, rights-of-way,
restrictions on the use of property and similar encumbrances on real or
immovable property imposed by law or arising in the ordinary course of business
that do not materially interfere with the ordinary conduct of business, of the
Borrower and its Subsidiaries, taken as a whole;

(f)imperfections in title on real or immovable property, whether arising by law
or contract, that do not materially impair the ability of the Borrower and its
Subsidiaries, taken as a whole, to carry on their business;

(g)the rights reserved to or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Subsidiaries or by any statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;

(h)the reservations, limitations, provisos and conditions, if any, expressed in
any original grants from the Crown;

(i)restrictive covenants affecting the use to which real or immovable property
may be put, provided, that such covenants are complied with in all material
respects and do not materially impair its use in the operations of the Borrower
and its Subsidiaries;

(j)Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided, that the rental
payments secured thereby are not yet due and payable;

(k)Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority that are being diligently contested and that do not
constitute an Event of Default under Section 8(k); provided, that in the case of
any such Lien securing a judgment, decree or order of $80,000,000 or more, there
shall not be any period of 60 consecutive days or more in which such Lien is not
discharged or terminated;

(l)the reservations, exceptions, limitations, provisos and conditions to which
any Canadian timber tenures are subject;

(m)Liens in existence on the Closing Date arising out of title retention,
capital leases, acquisition of equipment or similar arrangements;

(n)Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the

20



--------------------------------------------------------------------------------

 

general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(o)Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business; and

(p)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations”: the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA, as the same may be amended from time to time.

“Prime Rate”: the prime rate last quoted by the Wall Street Journal.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Qualifying Material Acquisition”: a Material Acquisition, the consideration of
which is at least $250,000,000.

“Register”: as defined in Section 10.6(d).

“Regulation D”: Regulation D of the Board as in effect from time to time.

“Regulations U and X”: Regulation U and Regulation X of the Board as in effect
from time to time.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Renewable Energy Investments”: collectively, the investments made (or to be
made) by the Borrower and its Domestic Subsidiaries to allow its pulp and paper
mills to (a) generate power from renewable energy sources (namely, energy
conversion systems fueled by biomass) and (b) use the renewable power for their
operations.

21



--------------------------------------------------------------------------------

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total Term
Loan Commitments then in effect or, if the Term Loan Commitments have been
terminated, the aggregate amount of the Term Loan then outstanding.  With
respect to any matter requiring the approval of the Required Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 10.6(b) as to such matter.

“Requirement of Law”: as to any Person, the articles of incorporation and bylaws
or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its material property or to which such Person or any of its material
property is subject; provided that any of the foregoing which does not have the
force of law is generally complied with by the Person subject thereto.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer; the vice president, treasury and risk management;
or the assistant treasurer of the Borrower.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sale-Leaseback Transaction”: as defined in Section 7.2. The amount of a
Sale-Leaseback Transaction outstanding at any time after the date of the
consummation thereof shall be the present value (discounted at a fixed rate per
annum determined by the Borrower on the date of such consummation as a
reasonable rate for secured obligations with the term of such Sale-Leaseback
Transaction for the Borrower) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale-Leaseback
Transaction (including any period for which such lease has been extended).

“Sanctioned Country”: at any time, a country, region or territory that is the
subject or target of any Sanctions (including, at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person”: at any time (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of the Treasury or the U.S. Department of State
or, if applicable to the Borrower or its Subsidiaries by reason of laws or
regulations imposed, administered or enforced by, the U.S. government, the
European Union, any EU member state, Her Majesty’s Treasury of the United
Kingdom, or any applicable agency or department of the Canadian government, (b)
any Person operating (other than operating pursuant to applicable license(s)
authorized by OFAC, another applicable agency of the U.S. government or the
Canadian government, or an applicable agency or department of the European
Union, EU member state or Her Majesty’s Treasury of the United Kingdom, or whose
operation is otherwise permissible pursuant to applicable laws, regulations or
directives of the U.S. or Canadian governments, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom), organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

22



--------------------------------------------------------------------------------

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union (or the government of Spain or Sweden), (c) Her Majesty’s Treasury of the
United Kingdom or (d) the Canadian government.

“SEC”: the United States Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Special Purpose Subsidiary”: a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), accounts (as defined in the
Uniform Commercial Code as in effect in any jurisdiction from time to time) and
other accounts, all proceeds thereof and all rights (contractual and other),
collateral and other assets relating thereto and (y) any business or activities
incidental or related to such business and (b) is designated as a “Special
Purpose Subsidiary” by the Borrower.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors of such corporation or of the managers of
such partnership or other entity having similar functions to the board of
directors of a corporation are at the time owned, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors”: the Wholly-Owned Domestic Subsidiaries of the Borrower,
other than any Insignificant Subsidiary, that are party to the Guarantee
Agreement.

“Syndication Agent”: means American AgCredit, PCA.

“Taxes”: all present and future taxes, surtaxes, duties, levies, imposts, rates,
fees, assessments, withholdings, dues and other charges of any nature imposed by
any Governmental Authority (including, without limitation, income, capital
(including large corporations), withholding, consumption, sales, use, transfer,
goods and services, harmonized sales or other value-added, excise, customs,
anti-dumping, countervail, net worth, stamp, registration, franchise, payroll,
employment, health, education, business, school, property, local improvement,
development, education development and occupation taxes, Canadian Pension Plan
and provincial pension plan contributions, employment insurance and workers
compensation premiums, surtaxes, duties, levies, imposts, rates, fees,
assessments, withholdings, dues and charges) together with all fines, interest,
additions to tax, penalties on or in respect of, or in lieu of or for
non-collection of, those taxes, surtaxes, duties, levies, imposts, rates, fees,
assessments, withholdings, dues and other charges.

“Termination Date”: May 5, 2025.

“Term Loan”: as defined in Section 2.1(a).

23



--------------------------------------------------------------------------------

 

“Term Loan Commitment”: as to any Lender, the obligation of such Lender to make
its portion of the Term Loan in an aggregate principal amount and/or face amount
not to exceed the amount set forth under the heading “Term Loan Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The aggregate original amount of
the Term Loan Commitments is $300,000,000.

“Term Loan Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Loan Commitment then constitutes of the Total Term Loan
Commitments or, at any time after the Term Loan Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s portion of the Term Loan then outstanding constitutes of the aggregate
principal amount of the Term Loan then outstanding. Notwithstanding the
foregoing, in the case of Section 2.21 when a Defaulting Lender shall exist,
Term Loan Percentages shall be determined without regard to any Defaulting
Lender’s Term Loan Commitment.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Sales”:  at any time, all sales then appearing (in conformity with GAAP)
under the caption “sales” (or any like caption) on a consolidated statement of
earnings of the Borrower and its Subsidiaries.

“Total Term Loan Commitments”: at any time, the aggregate amount of the Term
Loan Commitments then in effect.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“United States” or “US”: the United States of America.

“US Person”: a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

“US Tax Compliance Certificate”: as defined in Section 2.18(f)(ii)(B)(3).

“Voting Participant”: as defined in Section 10.6(b).

“Voting Participant Notification”: as defined in Section 10.6(b).

“Wholly-Owned”: as to any Person, a Subsidiary of such Person all of the voting
stock of which (other than directors’ qualifying shares required by law and/or
other nominal amounts of shares required by applicable law to be held by Persons
other than such Person) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries of such Person; provided that notwithstanding the
foregoing,

24



--------------------------------------------------------------------------------

 

“Wholly-Owned” Subsidiaries of the Borrower shall include (without limitation)
the entities listed on Schedule 1.1B hereto.

“Write-Down and Conversion Powers”: means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

1.2.Other Definitional Provisions.

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto or thereto.

(b)As used herein, and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to the Borrower or any of its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP (provided that, notwithstanding anything to the contrary
herein, all accounting or financial terms used herein shall be construed, and
all financial computations pursuant hereto shall be made, without giving effect
to any election under Accounting Standards Codification 825 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Global
Group Member at “fair value”, as defined therein) (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c)The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any

25



--------------------------------------------------------------------------------

 

limited liability company that is a Subsidiary, joint venture or any other like
term shall also constitute such a Person or entity).

1.3.Time. Time shall be of the essence in all provisions of this Agreement. The
Borrower shall be en demeure under this Agreement by the mere lapse of time for
performing any obligations stipulated hereunder. For the avoidance of doubt,
unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable, for times of
the day in New York City, New York).

1.4.Changes to GAAP. Unless otherwise expressly provided, all accounting terms
used in this Agreement shall be interpreted and all financial information shall
be prepared in accordance with GAAP, consistently applied. If any Accounting
Changes (as defined below) occur and such changes result in a change in the
calculation of the financial covenants, standards or terms used in this
Agreement or any other Loan Documents, then at the request of the Borrower or
the Administrative Agent on behalf of the Required Lenders, the Borrower, the
Administrative Agent and the Lenders shall enter into negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower and its Subsidiaries’ financial condition shall be the same after such
Accounting Changes, as if such Accounting Changes had not been made; provided,
however, that the agreement of the Required Lenders to any required amendments
of such provisions shall be sufficient to bind all the Lenders. “Accounting
Changes” means (A) changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC; and (B) changes in accounting principles concurred in by
the Borrower’s independent chartered or certified public accountants. If no
request for negotiations is timely made after delivery of annual financial
statements noting any Accounting Changes or the Administrative Agent, the
Borrower and the Required Lenders agree upon the required amendments, then after
appropriate amendments, if any, have been executed and the underlying Accounting
Change with respect thereto has been implemented, any reference to GAAP
contained in this Agreement or in any other Loan Document shall, only to the
extent of such Accounting Change, refer to GAAP, consistently applied after
giving effect to the implementation of such Accounting Change. If the
Administrative Agent, the Borrower and the Required Lenders do not agree upon
the required amendments within thirty (30) days following the date of
implementation of any Accounting Change, then all financial statements delivered
and all calculations of financial covenants and other standards and terms in
accordance with this Agreement and the other Loan Documents shall be prepared,
delivered and made without regard to the underlying Accounting Change.

Section 2.  AMOUNT AND TERMS OF COMMITMENTS

2.1.Term Loan .

(a)Subject to the terms and conditions hereof, each Lender separately agrees to
make a term loan to the Borrower (the “Term Loan”), in a single draw on the
Closing Date, in Dollars and in an aggregate principal amount not to exceed the
amount of such Lender’s Term Loan Commitment. The Term Loan may from time to
time be comprised of Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.11.  The Term Loan Commitments are not revolving commitments, and the
Borrower shall not be entitled to reborrow prepaid amounts of the Term Loan.

(b)The Borrower shall repay principal amounts outstanding on the Term Loan in
Dollars in quarterly installments on the last Business Day of each fiscal
quarter of the Borrower, commencing as of the end of the first full fiscal
quarter occurring after the Closing Date, in an amount per annum equal to

26



--------------------------------------------------------------------------------

 

4.0% of the principal amount of the Term Loan on the Closing Date. The Borrower
shall repay any amount owing under the Term Loan not previously repaid in
Dollars, on the earlier of (x) the Termination Date and (y) the date on which a
Change of Control shall occur.

2.2.Procedure for Advance of the Term Loan. The Borrower shall borrow the Term
Loan on the Closing Date, provided that, the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., three Business Days prior to the
Closing Date, in the case of Eurodollar Loans or one Business Day prior to the
Closing Date, in the case of ABR Loans), specifying (i) the amount and Type of
the Loans to be borrowed as part of the Term Loan, (ii) the Closing Date, and
(iii) in the case of Eurodollar Loans, the length of the initial Interest
Period. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender. Each Lender will make the amount of its
pro rata share of such Term Loan borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 12:00 Noon, on
the Closing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting an account as directed by the Borrower
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent.

2.3.[Reserved].

2.4.[Reserved].

2.5.[Reserved].

2.6.[Reserved].

2.7.Fees, etc.

(a)[Reserved].

(b)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent in the Fee Letter.

2.8.[Reserved].

2.9.Optional Prepayments.

(a)The Borrower may at any time and from time to time prepay and Loans, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent, at least three Business Days prior thereto, or, in the
case of ABR Loans, prior to noon one Business Day prior thereto, which notice
shall specify the date and amount of prepayment, and whether the prepayment is
of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.19. Optional
prepayments shall be applied as directed by the Borrower.

(b)Upon receipt of any such notice, the Administrative Agent shall promptly
notify each Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of ABR Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of the Loans shall be in an aggregate
principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof.

27



--------------------------------------------------------------------------------

 

2.10.[Reserved].

2.11.Conversion and Continuation Options.

(a)The Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election (which notice shall specify the length of the initial Interest Period
therefor); provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent or the Required Lenders have determined in its or their sole discretion
not to permit any such conversion (with notice of such determination to be
delivered to the Borrower as soon as practicable). The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election; provided that,
in each case, any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.

(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit any such continuation
(with notice of such determination to be delivered to the Borrower as soon as
practicable), and provided, further, that (i) if the Borrower shall fail to give
any required notice as described above in this paragraph such Eurodollar Loans
shall be automatically continued as such with an Interest Period of one month on
the last day of such then expiring Interest Period, but only to the extent that
such continuation may then be made in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, or (ii) if such
continuation is not permitted pursuant to the preceding provisos such Eurodollar
Loans shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.

(c)[Reserved].

(d)[Reserved].

(e)[Reserved].

(f)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election, in each case within the notice period and
in the form that would be required under Section 2.2, as the case may be, if the
Borrower were requesting a borrowing of the Loans of the Type resulting from
such election to be made on the effective date of such election.

(g)For the avoidance of doubt, the conversion or continuation of the Loans as
herein provided shall not be deemed to constitute a repayment of existing Loans
hereunder or the making of new Loans hereunder.

2.12.Limitations on Interest Periods. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that no more than an aggregate amount of ten
different Interest Periods shall be outstanding at any one time to the Borrower.

28



--------------------------------------------------------------------------------

 

2.13.Interest Rates and Payment Dates.

(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b)[Reserved].

(c)[Reserved].

(d)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(e) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to (A) in the
case of any Eurodollar Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2%, (B) in the
case of ABR Loans, the rate applicable to ABR Loans plus 2%; and (ii) if all or
a portion of any interest payable on any Loan or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans plus 2% (or, in the case of any such other
amounts, the rate then applicable to ABR Loans plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non payment until
such amount is paid in full (as well after as before judgment).

(f)Interest shall be payable in arrears on each Interest Payment Date. Interest
in respect of Loans shall be payable in Dollars.

2.14.Computation of Interest and Fees.

(a)(i) Interest on Loans the interest of which is not calculated on the basis of
the Prime Rate shall be calculated on the basis of a 360-day year for the actual
days elapsed and (ii) interest on ABR Loans, the interest of which is calculated
based on the Prime Rate, shall be calculated on the basis of a 365-(or 366; in
the case of a leap year) day year for the actual days elapsed. All interest on
Loans shall be calculated on a daily basis on the principal amount thereof
remaining unpaid. The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of each determination of a Eurodollar Rate. Any
change in the interest rate on a Loan resulting from a change in the ABR shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall, in the absence of manifest error,
constitute prima facie evidence of the same. The Administrative Agent shall, at
the request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
applicable to it pursuant hereto.

(c)On each date that is a one (1) year anniversary date of the Closing Date (or
if such date is not a Business Day, the next succeeding Business Day) (each, a
“Reset Date”), the Administrative Agent (i) shall determine the difference (in
basis points), if any, between the Reset Date Cost of Funds (as defined below)
as of such Reset Date and the Closing Date Cost of Funds (as defined below) and
(ii)

29



--------------------------------------------------------------------------------

 

thereafter shall promptly notify the Lenders and the Borrower of such difference
by delivering a certificate in substantially the form of Exhibit F (or in such
other form as is mutually acceptable to the Administrative Agent and the
Borrower).  With respect to the calculation of interest on the portion of the
Term Loan consisting of Eurodollar Loans, the Applicable Margin for each
Interest Period shall equal the Applicable Margin as of the Closing Date,
increased or decreased, as applicable, by the amount of such difference (in a
like amount of basis points), effective from and as of such Reset Date until the
earlier of (i) the next succeeding Reset Date and (ii) the Maturity Date for
such Term Loans.  Notwithstanding anything to the contrary herein or in any
other Loan Document, such increase or decrease of the Applicable Margin shall be
automatic and shall not require an amendment to this Agreement or the consent of
any Lender.  As used in this Section 2.14(c):

(i)“Closing Date Cost of Funds” means, as of the Closing Date, -2.0 (i.e.,
negative 2.0) basis points, which is the amount by which (x) the Floating Note
Rate exceeds the (y) the Eurodollar Rate for an Interest Period of one month, in
each case determined as of the date that is two (2) Business Days prior to the
Closing Date.

(ii)“Floating Note Rate” means, as of any date of determination, the estimated
funding cost (not the actual sale price), including standard underwriting fees,
for new one (1) -year debt securities issued by The Federal Farm Credit Banks
Funding Corporation into the primary market based on market observations on such
date indicated at approximately 9:30 a.m., Eastern time; it being understood
that such indications represent The Federal Farm Credit Banks Funding
Corporation’s best estimate of the cost of new debt issuances based on a
combination of daily surveys of selected farm credit selling group members
(participating bond dealers) and ongoing monitoring of the fixed income markets
for actual, recent, primary market issuance by other government-sponsored
institutions of similar bonds and notes and pricing within related derivative
markets, particularly the interest rate swap market.  Historical information on
such funding costs is available, for the prior week, on The Federal Farm Credit
Banks Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.

(iii)“Reset Date Cost of Funds” means, as of a Reset Date, the amount (in basis
points and which amount shall be set forth as a negative number if the amount in
the following clause (x) is less than the amount in the following clause (y)),
if any, by which (x) the Floating Note Rate differs from (y) the Eurodollar Rate
(giving effect to any Benchmark Replacement and any Benchmark Replacement
Conforming Changes) for an Interest Period of one month, in each case determined
as of the date that is two (2) Business Days prior to such Reset Date.

By way of example, assuming the Closing Date Cost of Funds is 15 basis points,
(A) if the Reset Date Cost of Funds as of a Reset Date is 35 basis points, then
the Eurodollar Rate for any Interest Period (with respect only to the
calculation of interest on Term Loan Advances) shall be increased by 20 basis
points commencing from and as of such Reset Date, and (B) if the Reset Date Cost
of Funds as of a Reset Date is -5 basis points (i.e., the Floating Note Rate is
5 basis points less than the Eurodollar Rate for an Interest Period of one
month, in each case as of such Reset Date), then the Eurodollar Rate for any
Interest Period (with respect only to the calculation of interest on Term Loan
Advances) shall be decreased by 20 basis points commencing from and as of such
Reset Date.

2.15.Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a)the Administrative Agent shall have determined (which determination shall, in
the absence of manifest error, constitute prima facie evidence thereof) that, by
reason of circumstances

30



--------------------------------------------------------------------------------

 

affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b)the Administrative Agent shall have received notice from the Required
Lenders, each acting reasonably and in good faith, that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as certified by such Lenders, such
certification constituting, in the absence of manifest error, prima facie
evidence thereof) of making or maintaining their affected Loans during such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

(c)Effect of Benchmark Transition Event.  

(i)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurodollar Rate with a
Benchmark Replacement.  Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and Borrower so long as the Administrative Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
the Required Lenders.  Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment.  No replacement of the Eurodollar Rate
with a Benchmark Replacement pursuant to this Section 2.15(c) will occur prior
to the applicable Benchmark Transition Start Date.

(ii)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.15(c) including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest

31



--------------------------------------------------------------------------------

 

error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.15(c).

(iv)Benchmark Unavailability Period.  Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing at the Eurodollar Rate of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for an advance of or
conversion to ABR Loans.  During any Benchmark Unavailability Period, the
component of the ABR based upon the Eurodollar Rate will not be used in any
determination of ABR.

2.16.Pro Rata Treatment and Payments.

(a)The borrowing by the Borrower from the Lenders hereunder and any reduction of
the Term Loan Commitments shall be made pro rata according to the Term Loan
Percentages of the Lenders.

(b)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loan shall be made to the Lenders on a pro
rata basis according to the respective outstanding principal amounts of the Term
Loan then held by the Lenders.

(c)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., on the due
date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Funding Office, in Dollars, and in immediately available funds.
Receipt by the Administrative Agent from the Borrower of funds pursuant to this
Agreement, as principal, interest, fees or otherwise, shall be deemed to be
receipt of such funds by the relevant Lenders. The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(d)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the borrowing date, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate per annum equal to
the greater of (x) the daily average Federal Funds Effective Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such borrowing date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from the Borrower. Nothing in this
paragraph shall

32



--------------------------------------------------------------------------------

 

be deemed to relieve any Lender from its obligations to fulfill its Term Loan
Commitments in accordance with the provisions hereof or to prejudice any rights
which the Borrower has against any Lender as a result of any default by such
Lender hereunder.

(e)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to Administrative Agent by the Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon, at a rate per annum equal
to the greater of (x) the daily average Federal Funds Effective Rate and (y) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. Nothing herein shall be deemed to limit the
rights of the Administrative Agent or any Lender against the Borrower.

2.17.Requirements of Law.

(a)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case made or given subsequent to
the date hereof:

(i)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender in
connection with this Agreement that is not otherwise included in the
determination of the Eurodollar Rate or any other rate of interest hereunder;

(ii)shall subject the Administrative Agent or any Lender to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (vi) of
the definition of Excluded Taxes or (C) Taxes imposed on net income) on its
loans, loan principal, commitments or other obligations, or its deposits,
reserves or other liabilities or capital attributable thereto; or

(iii)shall impose on such Lender any other condition (other than a Tax of any
kind) in respect of any credit made available by such Lender hereunder or any
other condition (other than a Tax of any kind) with respect to this Agreement;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (ii), the Administrative Agent or such Lender), by an amount
that such Lender (or, in the case of (ii), the Administrative Agent or such
Lender) reasonably deems to be material, of making, converting into, continuing
or maintaining Eurodollar Loans (or, in the case of (ii), any Loan) or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, (A)
such Lender (or, in the case of (ii), the Administrative Agent or such Lender)
shall provide to the Borrower a photocopy of the applicable law, rule,
guideline, regulation, treaty or official directive and a written notice of such
Lender (or, in the case of (ii), the Administrative Agent or such Lender)
setting forth any additional amounts such Lender is entitled to claim (the
“Additional Compensation”) and the basis of calculation therefor, which shall,
in the absence of manifest error, constitute prima facie evidence of such
Additional Compensation, and (B) the Borrower shall promptly pay such Lender
(or, in the case of (ii), the Administrative Agent or such Lender), within 30
Business Days of the receipt from such Lender (or,

33



--------------------------------------------------------------------------------

 

in the case of (ii), the Administrative Agent or such Lender) of the written
notice herein referred to, any additional amounts necessary to compensate such
Lender (or, in the case of (ii), the Administrative Agent or such Lender) for
such increased cost or reduced amount receivable.

(b)If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) from any
Governmental Authority, in each case made subsequent to the date hereof or, if
later, the date such Lender became a Lender, shall have the effect of reducing
the rate of return on such Lender’s capital as a consequence of its obligations
hereunder to a level below that which such Lender would have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material, then from time to time, within 30 Business Days
after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, accompanied by a photocopy
or an excerpt of the applicable direction, requirement or guidelines and a
written notice of such Lender setting forth the reduction rate of return and the
basis of calculation of any compensating amount, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.

(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d)A written notice as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall, in the absence of manifest error, constitute prima
facie evidence of such additional amount. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement or any
other Loan Document and the payment of the Loans and all other amounts payable
hereunder.

2.18.Taxes.

(a)All payments made by or on account of any Loan Party to the Administrative
Agent or any Lender on account of any obligation under any Loan Document shall
be made free and clear of, and without deduction or withholding for or on
account of, any Taxes except to the extent such deduction or withholding is
required by law. If the applicable withholding agent is required to deduct or
withhold any Tax from any such payments then, (i) in the case of any Indemnified
Taxes, the amounts so payable by such Loan Party to the Administrative Agent or
any Lender shall be increased to the extent necessary such that the
Administrative Agent or such Lender shall receive (after deduction or
withholding of all Indemnified Taxes, including any Indemnified Taxes payable as
a result of additional amounts paid by the relevant Loan Party pursuant to this
Section 2.18) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the relevant Loan Document had no such deduction
or withholding been made, and (ii) the applicable withholding agent shall deduct
or withhold such Taxes and shall remit the full amount deducted or withheld to
the relevant Governmental Authority in accordance with any Requirement of Law.

(b)Whenever any Indemnified Taxes or Other Taxes are payable by any Loan Party
pursuant to Section 2.18(a) or (c), as promptly as practical thereafter such
Loan Party shall send to the

34



--------------------------------------------------------------------------------

 

Administrative Agent for its own account or for the account of the relevant
Lender a copy of an original official receipt received by such Loan Party
showing payment thereof.

(c)The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(d)The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender for any Indemnified Taxes or Other Taxes that (i) the Loan
Parties failed to pay as and when required pursuant to Section 2.18(a) or (c) or
(ii) in the case of such Taxes other than United States Taxes, are paid by the
Administrative Agent or such Lender (including, in each case, in respect of
amounts paid or payable under this Section 2.18(d) in respect of such
Indemnified Taxes or Other Taxes) and, in each case, any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.18(d) shall be paid
within 30 days after the Administrative Agent or such Lender delivers to the
applicable Loan Party a certificate stating the amount of any Indemnified Taxes
or Other Taxes so paid or payable by such Person and describing the basis for
the indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Lender shall also deliver a copy of
such certificate to the Administrative Agent.

(e)Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(b) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document by the
Borrower shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments by the
Borrower to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law, published administrative statements of the relevant Governmental
Authority or reasonably requested by the Borrower or the Administrative Agent as
will enable the Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing:

35



--------------------------------------------------------------------------------

 

(A)the Administrative Agent and any Lender that is a US Person shall deliver to
the Borrower and, as the case may be, the Administrative Agent on or prior to
the date on which such Lender becomes a party to any Loan Document (and from
time to time thereafter upon the reasonable request of the Borrower or, as the
case may be, the Administrative Agent), executed originals of IRS Form W-9 (or
applicable successor form) certifying that such Lender is exempt from US federal
backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to any Loan Document (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E (or,
in either case, an applicable successor form) establishing an exemption from, or
reduction of, US federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (or, in either case, an applicable
successor form) establishing an exemption from, or reduction of, US federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed originals of IRS Form W-8ECI or W-8EXP (or applicable successor
form);

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F (a “US Tax Compliance Certificate”) to
the effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a US trade or business
conducted by such Foreign Lender and (y) executed originals of IRS Form W-8BEN
or W-8BEN-E (or, in either case, an applicable successor form); or

(4)to the extent a Foreign Lender is not the beneficial owner of the applicable
Loan (for example, where the Foreign Lender is a partnership or participating
Lender granting a typical participation), executed originals of IRS Form W-8IMY
(or applicable successor form), accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
US Tax Compliance Certificate, Form W-9 (or other successor forms), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more beneficial owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a US Tax Compliance
Certificate on behalf of each such beneficial owner;

36



--------------------------------------------------------------------------------

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to any Loan Document (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to US
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(iv)For purposes of this Section 2.18(f), the term “Lender” shall include the
Administrative Agent.

(g)If a Loan Party makes a payment of any additional amounts to the
Administrative Agent or any Lender under Section 2.17 or 2.18 and the
Administrative Agent or Lender shall become aware that it is entitled to receive
a refund or to be granted a credit or relief or remission for or in respect of
the amounts so paid by such Loan Party, it shall promptly notify such Loan Party
of the availability of such refund, credit, relief or remission and shall, as
soon as reasonably practicable after the receipt of a request by such Loan
Party, apply for such refund, credit, relief or remission. If the Administrative
Agent or any Lender, as applicable, reasonably determines that it has received a
refund or been granted a credit, relief or remission as a result of any
additional amounts paid by any Loan Party pursuant to Section 2.17 or 2.18, and,
in such recipient’s opinion such refund amount is both reasonably identifiable
and quantifiable by it, it shall pay to such Loan Party an amount equal to such
refund, credit, relief or remission (but only to the extent of additional
amounts paid under Section 2.17 or this Section 2.18 giving rise to such refund,
credit, relief or remission and only to the extent that the Administrative Agent
or such Lender, as the case may be, determines acting reasonably and in good
faith that it may do so without prejudice to its right, as against the relevant
Governmental Authority, to retain such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender, as
applicable, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund, credit, relief or

37



--------------------------------------------------------------------------------

 

remission). Such Loan Party, upon the request of the Administrative Agent or
such Lender, as applicable, shall repay to such Person the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that the
Administrative Agent or such Lender, as applicable, is required to repay such
refund, credit, relief or remission to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent, any Lender, as applicable, be required to pay any
amount to any Loan Party pursuant to this paragraph (g) the payment of which
would place the Administrative Agent or such Lender, as applicable, in a less
favorable net after-Tax position than such Person would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require the
Administrative Agent, any Lender, as applicable, to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(h)Upon the request, and at the expense, of the applicable Loan Party, the
Administrative Agent and each Lender to which such Loan Party is required to pay
any additional amount pursuant to Section 2.17 or this 2.18, and any Participant
in respect of whose participation such payment is required, shall afford such
Loan Party the opportunity to participate, as may reasonably be requested by
such Loan Party, with the Administrative Agent or such Lender or Participant in
contesting the imposition of any cost or Tax giving rise to such payment;
provided that (i) the Administrative Agent or such Lender or Participant shall
not be required to afford such Loan Party the opportunity to so participate
unless such Loan Party shall have paid such additional amounts pursuant to
Section 2.17 or 2.18 and (ii) such Loan Party shall reimburse the Administrative
Agent or such Lender or Participant for its reasonable legal and accountants’
fees and disbursements incurred in contesting the imposition of such cost or
Tax; provided, further, that notwithstanding the foregoing neither the
Administrative Agent nor any Lender or Participant shall be required to afford a
Loan Party the opportunity to participate in contesting the imposition of any
Taxes, if in its sole discretion (exercised in good faith) it determines that to
do so would have an adverse effect on it.

(i)If a Lender changes its applicable Lending Office (other than pursuant to
Section 2.22) and the effect of such change, as of the date of such change,
would be to cause the Loan Parties to become obligated to pay any additional
amount under Section 2.17 or this Section 2.18, the Loan Parties shall not be
obligated to pay any such additional amount, except to the extent that
additional amounts were payable pursuant to Section 2.17 or this Section 2.18 to
such Lender immediately prior to the designation of a new applicable Lending
Office.

(j)The agreements in this Section shall survive the termination of this
Agreement or any other Loan Document and the payment of the Loans and all other
amounts payable hereunder.

(k)For purposes of determining withholding Taxes imposed under FATCA, from and
after the date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

2.19.Indemnity. The Borrower agrees to indemnify each relevant Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i)

38



--------------------------------------------------------------------------------

 

the amount of interest that would have accrued on the amount so prepaid, or not
so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section (which
certificate shall state the event by reason of which such amounts are payable)
submitted to the Borrower by any Lender shall, in the absence of manifest error,
constitute prima facie evidence thereof. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.20.Additional or Increased Commitments.

(a) The Borrower may, at any time and from time to time after the Closing Date,
by written notice to the Administrative Agent, elect to request one or more term
loans (each an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans”), in an aggregate amount not in excess of $300,000,000. Any such
Incremental Term Loan shall be in a minimum amount equal to $10,000,000, or a
whole multiple of $1,000,000 in excess thereof. Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
Incremental Term Loan shall be effective, which shall be a date not less than
ten Business Days after the date on which such notice is delivered to
Administrative Agent; provided, that any Lender offered or approached to provide
all or a portion of any Incremental Term Loan may elect or decline, in its sole
discretion, to provide the same. Such Incremental Term Loan shall become
effective as of such Increased Amount Date; provided, that (1) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Term Loan on such Increased Amount Date; (2)
the representations and warranties other than the representation and warranty
contained in Section 4.5 made by the Borrower herein shall be true and correct
in all material respects, on and as of such Increased Amount Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; (3) any Incremental
Term Loan may be offered either on a ratable basis to the Lenders or on a non
pro-rata basis to one or more Lenders and/or to other lenders or entities
reasonably acceptable to each of the Administrative Agent and the Borrower; (4)
the terms of any Incremental Term Loan shall, taken as a whole, be substantially
identical, or less favorable, to the lenders making such Incremental Term Loan
than the terms applicable to the Term Loan hereunder, including with respect to
the use of the proceeds of such Incremental Term Loan being for the purpose set
forth in Section 4.16, except that (A) the maturity date of any Incremental Term
Loan shall be no earlier than the Termination Date, (B) the interest rate
margins and other economic terms, amortization schedule (not exceeding 1% per
annum) and prepayment terms applicable to any Incremental Term Loan shall be
determined by the Borrower and the lenders thereunder and (C) the foregoing
limitation upon the terms of any Incremental Term Loan shall not apply to
covenants, amortization schedule or other provisions applicable only to periods
after the Termination Date; (5) any New Lender shall be subject to the approval
of the Administrative Agent and the Borrower, such approval not to be
unreasonably withheld or delayed; (6) such Incremental Term Loan shall be
effected pursuant to one or more supplements to this Agreement executed and
delivered by the Borrower, the Administrative Agent and one or more New Lenders
or existing Lenders; and (7) the Borrower shall deliver or cause to be delivered
any customary legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction, including any
supplements or amendments to the Guarantee Agreement providing for such
Incremental Term Loan and the extensions of credit thereunder to be guaranteed
thereby.

39



--------------------------------------------------------------------------------

 

(b)On any Increased Amount Date on which any Incremental Term Loan becomes
effective, subject to the foregoing terms and conditions, each new lender with
an additional commitment under the Incremental Term Loan (each, a “New Lender”)
shall become a Lender hereunder with respect to such commitment.

(c)[Reserved].

(d)[Reserved].

(e)Each supplement to this Agreement effected in accordance with Section 2.20(a)
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.

2.21.Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the Term Loan Commitments of such Defaulting
Lender pursuant to Section 2.7;

(b)the Term Loan Commitments and the portion of the Term Loan held by such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby if such Defaulting Lender is an affected
Lender;

(c)any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest or otherwise) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent in the following
order of priority:

(i)first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(ii)second, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(iii)third, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement;

(iv)fourth, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and

40



--------------------------------------------------------------------------------

 

(v)fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided that, with respect to this clause (v), if such
payment is (x) a prepayment of the principal amount of any Loans which such
Defaulting Lender has funded and (y) made at a time when the conditions set
forth in Section 5.2 are satisfied, such payment shall be applied solely to
prepay the Term Loan Percentage of the outstanding principal amount of the Loans
of each non-Defaulting Lender prior to being applied to the prepayment of the
Loans of such Defaulting Lender.

2.22.Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event or condition giving rise (or that would upon the passage of time give
rise) to the operation of Section 2.17 or 2.18 with respect to such Lender, it
will promptly notify the Borrower and the Administrative Agent and, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to mitigate the effects of such condition or
event, including by designating another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such efforts do not, in the sole judgment of such Lender, cause such Lender
and its lending offices to suffer an unreimbursed cost or a legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.17 or 2.18.

2.23.Replacement of Lenders. If any Lender (a) requests compensation under
Section 2.17, or if the Borrower is required to pay any additional amounts to
the Administrative Agent on account of any Lender or to any Lender under Section
2.18(a), or (b) becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.6, provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such assignment
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such assignment, (iii) prior to
any such assignment, the Lender being replaced shall have taken no action under
Section 2.22 resulting in the elimination of the continued need for payment of
amounts owing pursuant to Section 2.17 or 2.18(a), (iv) the assignee shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of assignment, (v) the Borrower shall be jointly and
severally liable to such replaced Lender under Section 2.19 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the assignee shall be reasonably
satisfactory to the Administrative Agent, (vii) the assigning Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6, (viii) until such time as such assignment shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
2.17 or 2.18(a), as the case may be, and (ix) any such assignment shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 

Section 3.  [Reserved]

Section 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Term Loan, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender (which representations and warranties are
made as of the Closing Date) that:

41



--------------------------------------------------------------------------------

 

4.1.Organization; Powers. The Borrower and each Material Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, has all requisite power and
authority to carry on its business in all material respects as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

4.2.Authorization; Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and an implied covenant of good faith and fair dealing and any matters
which are set out as qualifications or reservations as to matters of law of
general application in any legal opinion delivered under this Agreement.

4.3.Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof (a) do not require any Loan Party
to obtain, complete or make any consent or approval of, registration or filing
with, or any other similar action by, any Governmental Authority, except (i) as
set forth on Part A of Schedule 4.3 or (ii) such as have been obtained or made
and are in full force and effect, (b) will not violate in any material respect
any applicable law or regulation or any order of any Governmental Authority by
which it is bound and will not violate the charter, by-laws or other
organizational documents of the Borrower or any Material Subsidiary, (c) will
not violate or result in a default under any indenture listed on Part B of
Schedule 4.3 and any other material indenture, material agreement or other
material instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or, except as set forth on Part B of Schedule 4.3, give rise to a right
thereunder to require any material payment to be made by the Borrower or any of
its Subsidiaries, and (d) will not result in or require the creation, imposition
or sharing of any Lien on any material asset of the Borrower or any of its
Subsidiaries (including pursuant to the “equal and ratable” Lien requirements of
any such indenture).

4.4.Financial Condition. The audited consolidated balance sheets of the Borrower
as at December 31, 2018 and December 31, 2019, and the related consolidated
statements of operations and of cash flows for each of the fiscal years in the
two-year period ended December 31, 2019, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers LLP, independent public
accountants, present fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower as of such dates and
for such periods. The unaudited consolidated balance sheet of the Borrower as at
March 31, 2020, and the related unaudited consolidated statements of operations
and cash flows for the fiscal quarter ended on such date, present fairly, in all
material respects, the financial condition of the Borrower as at such date, and
the results of its operations and its cash flows for the fiscal quarter then
ended (subject to normal year-end audit adjustments). All such financial
statements, including the notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved. As of the Closing
Date, neither the Borrower nor any of its Subsidiaries has any material
Guarantee Obligations, contingent liabilities and liabilities for Taxes, or any
material long-term leases or unusual forward or long-term commitments, including
any interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are required under GAAP to be
reflected and are not so reflected in the most recent (as of the date hereof)
financial statements (including the notes thereto) referred to in this
paragraph. Except as disclosed prior to the date hereof in any filing on the
Securities and Exchange Commission’s EDGAR system (or any successor thereto) or
any other publicly available database maintained by the Securities and Exchange
Commission, during the period from December 31, 2019 to and including the date
hereof there has been

42



--------------------------------------------------------------------------------

 

no Disposition by the Borrower or any of its Subsidiaries of any material part
of the business or property of the Borrower, taken as a whole.

4.5.No Change. Since December 31, 2019, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.6.Properties.

(a)Each of the Borrower and its Subsidiaries has good and valid title to, or
valid leasehold interests in, all its real property and good and valid title to,
or valid leasehold interests in, all its other immovable and personal and
movable property material to the business of the Borrower and its Subsidiaries,
taken as a whole, free and clear of any Liens, except (i) for minor defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes, (ii) as would not reasonably be expected to have a Material Adverse
Effect, (iii) for Permitted Encumbrances or (iv) for Liens permitted under
Section 7.2.

(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries, taken as a whole,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements or failures to
own or be licensed that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

4.7.Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) as of the Closing
Date with respect to any of the Loan Documents and in which any Person asserts
the invalidity or unenforceability of any Loan Document or that the Loan
Documents violate or result in a default under any indenture, material agreement
or other material instrument binding upon the Borrower or any of its
Subsidiaries, or (b) that would reasonably be expected to have a Material
Adverse Effect.

4.8.Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all Requirements of Law, including health,
safety and employment standards and labour codes (other than Environmental Laws
subject to Section 4.18) and all indentures, agreements and other instruments
binding upon it or its property, except where (i) the necessity to comply
therewith is being contested in good faith and by appropriate proceedings or
(ii) the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

4.9.Investment Company Status. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

4.10.Taxes. Each of the Borrower and its Subsidiaries has timely filed or caused
to be filed all material Tax returns and reports required to have been filed and
has timely paid in full or caused to be timely paid in full all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in conformity with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.

4.11.ERISA. During the 5-year period prior to the date on which this
representation is made or deemed to be made with respect to any Plan (or, with
respect to (vi) and (viii) below, as of the date

43



--------------------------------------------------------------------------------

 

such representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a liability to the Borrower or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect: (i) a Reportable Event; (ii) a failure to satisfy “minimum funding
standards” (within the meaning of Section 412 of the Code or Section 302 of
ERISA); (iii) any material non-compliance with the applicable provisions of
ERISA and the Code; (iv) any termination of a Single Employer Plan (other than a
standard termination pursuant to Section 4041(b) of ERISA); (v) a Lien in favor
of the PBGC or a Plan; (vi) an excess of accrued benefits under a Single
Employer Plan (based on those assumptions used to fund such Plan) over the value
of the assets of such Plan allocable to such accrued benefits; (vii) a complete
or partial withdrawal from any Plan or Multiemployer Plan by the Borrower or any
Commonly Controlled Entity; (viii) any liability of the Borrower or any Commonly
Controlled Entity under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Plans or Multiemployer Plans as of
the annual valuation date most closely preceding the date on which this
representation is made or deemed made; or (ix) a Multiemployer Plan being in
“endangered” or “critical” status (within the meaning of Sections 431 or 432 of
the Code or Sections 304 or 305 of ERISA) or in “critical and declining” status
(within the meaning of Section 305 of ERISA) or terminated (within the meaning
of Section 4041A of ERISA), or the Insolvency of any Multiemployer Plan.

4.12.Canadian Pension and Benefit Plans. All obligations of the Borrower and any
of its Subsidiaries under each Canadian Pension Plan and Canadian Benefit Plan
have been performed in accordance with the terms thereof and any Requirement of
Law (including, without limitation, the Income Tax Act (Canada) and the
Supplemental Pension Plans Act (Québec)), except where the failure to so perform
would not reasonably be expected to result in a Material Adverse Effect. No
Canadian Pension Plan has any unfunded liabilities which would reasonably be
expected to have a Material Adverse Effect.

4.13.Insurance. The Borrower and its Subsidiaries maintain insurance in
compliance with Section 6.5.

4.14.Labour Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labour disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payments made
to employees of the Borrower or any of its Subsidiaries have not been in
violation of the Fair Labor Standards Act, An Act Respecting Labour Standards
(Québec) or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability (if required in accordance with GAAP) on the books of the Borrower or
any of its Subsidiaries.

4.15.Subsidiaries. As of the Closing Date, (a) Schedule 4.15 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by the Borrower
and its other Subsidiaries and (b) except as set forth in Schedule 4.15, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Wholly-Owned Subsidiary of the Borrower.

4.16.Use of Proceeds. The proceeds of the Term Loan shall be used by the
Borrower and its Domestic Subsidiaries solely to refinance the existing
Renewable Energy Investments or to finance new Renewable Energy Investments. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

44



--------------------------------------------------------------------------------

 

4.17.Accuracy of Information, etc. As of the Closing Date and to the best
knowledge of the Borrower, the factual statements contained in the financial
statements referred to in Section 4.4, the Loan Documents (including the
schedules thereto, but excluding any statements by the Administrative Agent or
any Lender) and any other certificates or documents furnished by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent or the
Lenders in connection with this Agreement, taken as a whole, are correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made. It is understood that no representation or
warranty is made concerning any forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based, contained in any such financial
statements, certificates or documents except that such forecasts, estimates, pro
forma information, projections and statements were made in good faith by the
management of the Borrower, on the basis of assumptions believed by such
management to be reasonable at the time made. Actual results may vary materially
from such forecasts, estimates, pro forma information and statements. The
representations made by the Borrower in the authorization letter included in the
Confidential Information Memorandum were true and correct in all material
respects as of the date when made.

4.18.Environmental Matters. Except as set forth on Schedule 4.18 and as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:

(a)the Borrower and each of its Subsidiaries: (i) is, and within the period of
all applicable statutes of limitation has been, in compliance with all
applicable Environmental Laws; (ii) holds all Environmental Permits (each of
which is in full force and effect) required for any of its operations or for any
property owned, leased, or otherwise operated by it; (iii) is, and within all
applicable statutes of limitation has been, in compliance with all of its
Environmental Permits; and (iv) reasonably believes that: each of its
Environmental Permits will be timely renewed and complied with, without material
expense; and compliance with any Environmental Law that is applicable to it will
be timely attained and maintained, without material expense;

(b)Hazardous Materials are not and have not been present at, on, under, in, or
about any real and immovable property now or formerly owned, leased or operated
by the Borrower or any Subsidiary, or at any other location (including without
limitation any location to which Hazardous Materials have been sent for re-use
or recycling or for treatment, storage, or disposal) under conditions which
would reasonably be expected to: (i) give rise to any Environmental Liability of
the Borrower or any Subsidiary under any applicable Environmental Law or
otherwise result in costs to the Borrower or any Subsidiary or (ii) interfere
with the Borrower’s or any Subsidiary’s continued or planned operations;

(c)there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any Subsidiary is, or to the knowledge of the
Borrower or such Subsidiary will be, named as a party that is pending or, to the
knowledge of the Borrower or such Subsidiary, threatened;

(d)neither the Borrower nor any Subsidiary has received any request for
information, or been notified that it is a potentially responsible party under
or relating to the US federal Comprehensive Environmental Response,
Compensation, and Liability Act, the Canadian Environmental Protection Act,
1999, the Environment Quality Act (Québec) or any similar applicable
Environmental Law, or received any similar request or notice with respect to any
liability or obligation relating to Hazardous Materials;

(e)neither the Borrower nor any Subsidiary has entered into or agreed to any
consent decree, order, or settlement or other agreement, nor is subject to any
judgment, decree, order or other agreement

45



--------------------------------------------------------------------------------

 

in any judicial, administrative, or arbitral forum, relating to compliance with
or liability under any applicable Environmental Law or with respect to any
Hazardous Materials; and

(f)neither the Borrower nor any Subsidiary has assumed or retained, by contract
or operation of law, any Environmental Liabilities, fixed or contingent, known
or unknown, under any applicable Environmental Law or with respect to any
Hazardous Materials.

4.19.Anti-Corruption Laws and Sanctions. Each of the Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and its
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each of the Borrower, its Subsidiaries, and to the
knowledge of the Borrower, its officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower or any Subsidiary or (b) to the knowledge of any of the
Borrower, any director, officer, employee or agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No portion of the
Term Loan or any Incremental Term Loan, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws.

4.20.EEA Financial Institution. No Loan Party is an EEA Financial Institution.

Section 5.  CONDITIONS PRECEDENT

5.1.Conditions to Closing Date. The occurrence of the Closing Date and the
agreement of each Lender to make its portion of the Term Loan requested to be
made by it is subject to the satisfaction, prior to or concurrently with the
Closing Date, of the following conditions precedent (and the Administrative
Agent shall give to the Borrower and the Lenders notice that such conditions
have been satisfied and the Closing Date has occurred):

(a)Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A and (ii) the Guarantee Agreement, executed
and delivered by the Subsidiary Guarantors.

(b)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel) before the Closing Date. At the Borrower’s option, all such
amounts will be paid with proceeds of the Term Loan made on the Closing Date (if
applicable) and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.
Notwithstanding the foregoing, the Borrower shall pay the fees of the
Administrative Agent’s local counsel directly to such local counsel.

(c)Closing Certificates. The Administrative Agent shall have received (i) a
certificate of each the Borrower and the Subsidiary Guarantors dated the Closing
Date, substantially in the form of Exhibit B, with appropriate insertions and
attachments, including, in the case of the Borrower, an acknowledgment that (A)
the proceeds of the Term Loan shall be used solely to refinance the existing
Renewable Energy Investments or to finance new Renewable Energy investments and
(B) the conditions set forth in Sections 5.1(j) and (k) have been satisfied and
(ii) if applicable, a long form good standing certificate for each of the
Borrower and the Subsidiary Guarantors from their respective jurisdictions of
organization or formation.

46



--------------------------------------------------------------------------------

 

(d)Legal Opinion. The Administrative Agent shall have received the following
executed legal opinions:

(i)the legal opinion of Debevoise & Plimpton LLP, US counsel the Borrower and
its Domestic Subsidiaries;

(ii)the legal opinion of Richards, Layton & Finger, P.A., special Delaware
counsel; and

(iii)the legal opinion of Lathrop GPM LLP, special Missouri counsel.

(e)Financial Statements. The Lenders shall have received audited consolidated
financial statements of the Borrower for 2018 and 2019, the interim unaudited
consolidated financial statements of the Borrower for any subsequent quarterly
period completed at least 45 days prior to the Closing Date.

(f)Projections. The Lenders shall have received projections of the Borrower
through 2022.

(g)KYC and AML Legislation Requirements. (i) The Lenders shall have received
reasonably satisfactory information required for compliance by Lenders with
applicable “know your customer” Laws, AML Legislation and the Patriot Act and
(ii) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) Business Days prior to the
Closing Date, any Lender that has requested, in a written notice to the Borrower
at least ten (10) Business Days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(h)Equity Investment.  The Administrative Agent shall have received evidence
that (i) the Borrower has made a minimum equity investment of $1,000 in CoBank
or (ii) certain Subsidiaries have assigned a minimum of $1,000 of their equity
interest in CoBank to the Borrower.

(i)Back-up Information on Renewable Energy Investments.  The Administrative
Agent shall have received reasonable back-up information regarding the
Borrower’s Renewable Energy Investments and shall be reasonably satisfied that
the amount thereof exceeds the initial principal amount of the Term Loan.

(j)Representations and Warranties. Each of the representations and warranties
other than the representation and warranty contained in Section 4.5 made by the
Borrower herein shall be true and correct in all material respects, before and
after giving effect to the Term Loan on the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date.

(k)No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the Term Loan on the
Closing Date.

The making of the Term Loan by the Lenders hereunder shall conclusively be
deemed to constitute an acknowledgement by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this Section 5.1 shall
have been satisfied in accordance with its respective terms.

 

Section 6.  AFFIRMATIVE COVENANTS

47



--------------------------------------------------------------------------------

 

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on the Term Loan and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

6.1.Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent and each Lender:

(a)within 90 days after the end of each fiscal year of the Borrower (beginning
with the fiscal year ending December 31, 2020), its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its unaudited consolidated balance sheet and
related statements of earnings, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Responsible
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end adjustments and the absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Responsible Officer of the Borrower (i)
certifying as to whether a Default or Event of Default has occurred and, if a
Default or Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 7.1 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 4.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials publicly filed by the
Borrower or any Subsidiary with the SEC or distributed by the Borrower to its
shareholders generally (the “Materials”), as the case may be, provided, that
such Materials shall be deemed to have been delivered to the Administrative
Agent and each Lender under this Section 6.1(d) on the date such Materials have
been posted on the SEC website (accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto);

(e)upon reasonable request of the Administrative Agent (which request may be
made no more than once during a 12-month period), the Borrower and/or their
Commonly Controlled Entities shall promptly make a request for those documents
or notices described in Sections 101(k) or 101(l) of ERISA from the
administrator or sponsor of any Multiemployer Plan, and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and

(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or in compliance with the

48



--------------------------------------------------------------------------------

 

terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request, subject to Section 10.17.

Information required to be delivered pursuant to paragraphs (a), (b) and (c)
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent, or the Administrative Agent gives
notice to the Lenders, as the case may be, that such information has been posted
on the Borrower’s website on the internet at the website address listed in such
notice and accessible by the Lenders without charge or on the IntraLinks website
(with customary e-mail notification of any such posting to the IntraLinks
website); provided that the Borrower shall deliver paper copies of the reports
and financial statements referred to in paragraphs (a), (b) and (c) of this
Section 6.1 to the Administrative Agent or any Lender who requests the Borrower
to deliver such paper copies until written notice to cease delivering paper
copies is given by the Administrative Agent or such Lender.

6.2.Notices of Material Events. The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

(a)the occurrence, to the knowledge of a Responsible Officer, of any Default or
Event of Default;

(b)the following events, as soon as possible after a Responsible Officer knows
thereof: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or the termination of any Plan or Multiemployer
Plan, or the withdrawal from, or Insolvency of, any Multiemployer Plan or (ii)
the institution of proceedings or the taking of any other action by the PBGC or
the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Insolvency of, any Plan in
each case in clauses (i) and (ii) above, if such event, together with all other
such events, if any, would reasonably be expected to result in a Material
Adverse Effect;

(c)any change in its use of PricewaterhouseCoopers LLP as the auditors of the
Borrower and the reasons for such change; and

(d)any other development known to a Responsible Officer that results in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

6.3.Maintenance of Existence. (a) The Borrower will, and will cause each of its
Subsidiaries to, (i) preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, licenses, permits, privileges and franchises necessary for the conduct
of its business, except, in each case, as otherwise permitted by Section 7.3 and
except, in the case of clause (i) (with respect to any Subsidiary other than the
Borrower) and clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

6.4.Payment of Tax Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its Tax obligations that, if not paid promptly, would
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

49



--------------------------------------------------------------------------------

 

6.5.Maintenance of Properties; Insurance. The Borrower will, and will cause each
of the Material Subsidiaries to (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except as would not reasonably be expected to have a Material
Adverse Effect and (b) to the extent commercially reasonable, maintain, with
financially sound and reputable insurance companies (or via self-insurance,
including insurance written by the Borrower for its Subsidiaries), insurance
substantially in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

6.6.Books and Records; Inspection Rights. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which, in all
material respects, full and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender through the Administrative
Agent, at the Administrative Agent or such Lender’s expense, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its financial and related books and records, subject to Section 10.17, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

6.7.Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, (a) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including health,
safety and employment standards, labour codes and Environmental Laws, except
where (i) the necessity to comply therewith is contested in good faith and by
appropriate proceedings or (ii) the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and (b) maintain in effect and enforce policies and procedures designed
to ensure compliance by each of the Borrower, its Subsidiaries and its
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

6.8.Further Assurances. With respect to any new Wholly-Owned Domestic Subsidiary
that is (x) created or acquired after the Closing Date by any Global Group
Member and (y) not an Insignificant Subsidiary, promptly (i) cause such new
Subsidiary (A) to become a party to the Guarantee Agreement and (B) to deliver
to the Administrative Agent a certificate of such Subsidiary, substantially in
the form of Exhibit B, with appropriate insertions and attachments, and (ii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Section 7.  NEGATIVE COVENANTS

Until the Term Loan Commitments have expired or terminated and the principal of
and interest on each Loan and all fees then payable hereunder have been paid in
full, the Borrower covenants and agrees with the Lenders that:

7.1.Financial Covenants.

(a)Consolidated Cash Interest Coverage Ratio. The Borrower will not permit the
Consolidated Cash Interest Coverage Ratio as of the last day of any period of
four consecutive fiscal quarters of the Borrower to be less than 3.00:1.00.

(b)Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to exceed

50



--------------------------------------------------------------------------------

 

3.75:1.00; provided that, solely to the extent that (x) the following is
permitted under the Existing Revolver Credit Agreement on terms no more
favorable to the Borrower than the terms set forth herein or (y) the Existing
Revolver Credit Agreement is no longer in effect, the Borrower may (upon written
notice to the Administrative Agent and subject to the proviso below) within 30
days of the consummation of a Qualifying Material Acquisition elect to increase
such maximum Consolidated Leverage Ratio to 4.00:1.00 for each of the four
consecutive fiscal quarters ended immediately on or after the date that such
Qualifying Material Acquisition is consummated (such four-fiscal quarter period,
an “Adjusted Leverage Ratio Period”); provided, however, that following any
Adjusted Leverage Ratio Period, the maximum Consolidated Leverage Ratio shall be
3.75:1.00 for at least two consecutive fiscal quarters before the maximum
Consolidated Leverage Ratio may be increased to 4:00.1:00 as a result of another
Qualifying Material Acquisition.

7.2.Liens. The Borrower will not, and will not permit any Subsidiary to, (i)
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, or (ii)
enter into any arrangement with any Person providing for the leasing by the
Borrower or any of its Subsidiaries of real or immovable or personal or movable
property that has been or is to be sold or transferred by the Borrower or any of
its Subsidiaries to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or any of its Subsidiaries (any such arrangement, a
“Sale-Leaseback Transaction”), except:

(a)Permitted Encumbrances;

(b)any Lien existing on the date hereof that is, solely in the case of any such
Lien securing any Indebtedness for borrowed money that in each case is in a
principal amount of $10,000,000 or more, set forth on Schedule 7.2 hereof, on
any property or asset of the Borrower or any Subsidiary; provided that (i) such
Lien shall not be amended to apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c)any Lien on any property or asset that is acquired after the date hereof
existing prior to the acquisition thereof by the Borrower or any Subsidiary or
on any property or asset of any Person that becomes a Subsidiary after the date
hereof existing prior to the time such Person becomes a Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
other Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d)Liens created after the date hereof on property acquired, constructed or
improved by the Borrower or any Subsidiary, or Sale-Leaseback Transactions in
respect of any property acquired, constructed or improved by or for the Borrower
or any Subsidiary; provided that (i) any such Lien and the Indebtedness secured
thereby are incurred, or any such Sale-Leaseback Transaction is entered into,
prior to or within 120 days (or, in the case of such Sale-Leaseback Transaction,
one year) after the later of such acquisition or the completion of such
construction or improvement, (ii) any Indebtedness secured by any such Lien does
not exceed 100% of the cost of acquiring, constructing or improving such
property and (iii) any such Lien or Sale-Leaseback Transaction shall not apply
to any other property or assets of the Borrower or any Subsidiary;

51



--------------------------------------------------------------------------------

 

(e)Liens on accounts receivable and proceeds thereof under or in connection with
a securitization of accounts receivable and Liens arising in connection with
supply chain financing arrangements, in each case, in an aggregate amount as to
all such programs of up to $350,000,000 at any one time outstanding (calculated
by reference to (x) in the case of securitizations, the maximum financing amount
available for any Special Purpose Subsidiary under each such program and (y) in
the case of supply chain financing arrangements, the amount of cash proceeds
received by the Borrower or any of its Subsidiaries from sales of outstanding
accounts receivable giving rise to any such Liens);

(f)Liens securing Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

(g)any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Capital Stock of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement;

(h)other Liens or Sale-Leaseback Transactions not otherwise permitted in this
Section 7.2 on, or in respect of, any property of the Borrower or any Subsidiary
in an aggregate amount not to exceed, as of the date of any incurrence of a Lien
or Sale-Leaseback Transaction pursuant to this paragraph (h), 10% of
Consolidated Net Tangible Assets (calculated by reference to the amount of the
obligations secured by each such Lien or the amount of each such Sale-Leaseback
Transaction, as applicable);

(i)the statutory Liens of CoBank in the CoBank Equities, which statutory Liens
shall be the sole and exclusive benefit of CoBank;

(j)any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be extended to cover any additional
Indebtedness or property (other than a substitution of like property); and

(k)Liens on cash and Cash Equivalents in an amount not to exceed the amount of
loan proceeds borrowed by one or more Subsidiaries of the Borrower under a
single credit facility (together with any refinancing or replacement thereof in
an aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) not to exceed (x) the aggregate principal amount of the
Indebtedness being refinanced or replaced, plus (y) reasonable fees,
underwriting discounts, premiums and other reasonable costs and expenses
(including accrued and unpaid interest) incurred or payable in connection with
such refinancing or replacement, the “Subsidiary Credit Facility”) and securing
Indebtedness under any such Subsidiary Credit Facility; provided that the
aggregate principal amount of Indebtedness secured by Liens under this clause
(j) at any time outstanding shall not exceed $450,000,000.

7.3.Fundamental Changes.

(a)The Borrower will not, and will not permit any Material Subsidiary to, merge
into or amalgamate or consolidate with any other Person, or permit any other
Person to merge into or amalgamate or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of related
transactions) all or substantially all of its assets, or all or substantially
all of the Capital Stock of any of the Material Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate, wind up or dissolve,
except that, (i) if immediately after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, any Person may amalgamate,
consolidate or merge with or into the Borrower so long as, if applicable, the
Borrower is the surviving corporation, or amalgamate, consolidate or merge with
or into any other Subsidiary so long as, if applicable, the surviving entity is
a Subsidiary, (ii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its

52



--------------------------------------------------------------------------------

 

assets to the Borrower or to any other Subsidiary, or amalgamate, consolidate or
merge with or into, the Borrower or any other Subsidiary, (iii) any Subsidiary
may liquidate, wind up or dissolve if the Borrower determines in good faith that
such liquidation, winding up or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (iv) in
addition to the transactions permitted pursuant to clauses (i) through (iii)
above, the Borrower and any Material Subsidiary of the Borrower may merge,
amalgamate or consolidate with, or sell or otherwise dispose of any assets to, a
Person (other than the Borrower or a Subsidiary) if, after giving effect to any
such merger, amalgamation, consolidation, sale or disposition, the book value
(determined at the time of such merger, amalgamation, consolidation, sale or
disposition) of the subject assets, together with the aggregate book value of
all other assets subject to any transaction under this clause (iv) since March
31, 2020, does not exceed 20% of the Consolidated Assets of the Borrower as of
March 31, 2020; provided that, in the case of each of clauses (i) through (iv)
above, (x) if any such merger, amalgamation, consolidation, sale or other
disposition involves the Borrower, the continuing entity resulting from such
combination, if such continuing entity is not the Borrower, shall execute and
deliver an assumption agreement with respect to the Obligations of the Borrower
together with supporting documentation and legal opinions, all in form and
substance reasonably satisfactory to the Administrative Agent, (y) prior to the
effectiveness of such merger, amalgamation, consolidation, sale or disposition,
each Lender shall have received such other documentation and/or certificates
that it may reasonably request (including, without limitation, documentation
required in order to comply with any applicable “know your client” or AML
Legislation) and (z) any successor Borrower qualifies as a directly eligible
borrower of CoBank.

(b)The Borrower will not, and will not permit any of the Material Subsidiaries
to, engage to any material extent in any business other than (A) the businesses
of the type engaged in by the Borrower and its Subsidiaries on the date hereof,
and (B) any business or activities reasonably related thereto (which shall
include, without limitation, any business engaged in using or processing or
selling wood fiber or products derived from wood fiber).

7.4.Hedge Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Hedge Agreement, other than Hedge Agreements
entered into in the ordinary course of business (and not for speculative
purposes) with the good faith intention to hedge or mitigate risks to which the
Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its assets or liabilities.

7.5.Restrictive Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into or incur any agreement or other contractual
arrangement to which any of them is party that, directly or indirectly,
materially restricts the ability of any Subsidiary (other than any Subsidiary
that is not a Material Subsidiary):

(a)to pay cash dividends or other cash distributions with respect to any of its
Capital Stock; or

(b)to make or repay loans or advances to the Borrower or any other Subsidiary;
or

(c)to incur Guarantee Obligations that are required by the terms of the Loan
Documents in respect of the Term Loan; provided that the foregoing shall not
apply to any of the following:

(i)restrictions imposed by any Requirement of Law or by this Agreement;

(ii)restrictions arising under any agreement or arrangement that exists on the
date hereof or that renews, extends, refinances, refunds or replaces any
agreement or arrangement existing on the date hereof, including successive
renewals, extensions, refinancings, refundings or

53



--------------------------------------------------------------------------------

 

replacements (it being understood that no amendment or modification that
materially expands the scope of the restrictions, taken as a whole, in the
agreement governing the Indebtedness being renewed, extended, refinanced,
refunded or replaced shall be permitted by this clause);

(iii)restrictions arising under any agreement or arrangement providing for,
securing, guaranteeing or otherwise supporting additional Indebtedness not
contemplated by clause (ii) above of the Borrower or any of its Subsidiaries
which in the good faith judgment of the Borrower are either substantially
consistent with the restrictions under financing agreements and arrangements in
effect on the date hereof or at least as favorable as customary market terms
taken as a whole on the date of issuance thereof for issuers with a similar
credit rating;

(iv)restrictions contained in agreements or arrangements relating to the sale or
other Disposition of a Subsidiary (or any of its assets) pending such
Disposition, provided such restrictions apply only to the Subsidiary or assets
to be sold and such disposition is permitted hereunder;

(v)restrictions on cash or other deposits imposed by customers under agreements
entered into in the ordinary course of business;

(vi)customary restrictions in connection with securitizations of accounts
receivable or arising in connection with supply chain financing arrangements, in
each case, in an aggregate amount as to all such programs of up to $350,000,000
at any one time outstanding (calculated by reference to (x) in the case of
securitizations, the maximum financing amount available for any Special Purpose
Subsidiary under each such program and (y) in the case of supply chain financing
arrangements, the amount of cash proceeds received by the Borrower or any of its
Subsidiaries from sales of outstanding accounts receivable giving rise to any
such restrictions);

(vii)restrictions relating to a Person that after the date hereof becomes, or is
merged or consolidated with, a Subsidiary of the Borrower (or relating to any
property or assets acquired by the Borrower or any of its Subsidiaries after the
date hereof), if such restrictions were in effect on the date of such
transaction and were not incurred in contemplation of such transaction and any
renewals and extensions thereof (it being understood that such renewals and
extensions do not materially expand the scope of the restrictions);

(viii)restrictions in agreements among the Borrower and its Subsidiaries that
may be waived by the Borrower or any of its Subsidiaries without the consent of
any other Person;

(ix)restrictions by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any of its Subsidiaries or any of their businesses;

(x)restrictions contained in joint venture agreements, partnership agreements
and other similar agreements with respect to a joint ownership arrangement
restricting the disposition or distribution of assets or property of, or the
activities of, such joint venture, partnership or other joint ownership entity,
or any of such Person’s subsidiaries, if such restrictions are not applicable to
the property or assets of any other Person; and

(xi)restrictions arising under any agreement or arrangement in connection with
the Subsidiary Credit Facility which, in each case, in the good faith judgment
of the Borrower, (x) are at least as favorable as customary market terms for
similar credit facilities taken as a whole on the

54



--------------------------------------------------------------------------------

 

date of issuance thereof for issuers with a similar credit rating or (y) will
not affect the Borrower’s ability to make principal and interest payments on the
Loans.

Nothing contained in this Section 7.5 shall prevent the Borrower or any of its
Subsidiaries from creating, incurring, assuming or suffering to exist any
Permitted Encumbrances or any other Liens otherwise permitted by Section 7.2, or
restricting dispositions of property or assets subject to any such Lien or
transfers of property or assets other than cash (other than cash or Cash
Equivalents collateralized in connection with the Subsidiary Credit Facility).

7.6.Negative Pledge Clauses. The Borrower shall not enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any Material Subsidiary that is a Domestic Subsidiary to create,
incur or assume any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents to
which it is a party other than:

(a)this Agreement, the other Loan Documents and any agreement in effect or
entered into on the Closing Date;

(b)any agreement relating to Indebtedness of the Borrower or any Subsidiary
which in the good faith judgment of the Borrower is either substantially
consistent with the arrangements under financing agreements and arrangements in
effect on the date hereof or at least as favorable as customary market terms
taken as a whole on the date of issuance thereof for issuers with a similar
credit rating,

(c)any agreements governing any Liens, (including without limitation purchase
money Liens, Capital Lease Obligations and Sale-Leaseback Transactions)
permitted by Section 7.2 (in which case, any prohibition or limitation shall
only be effective against the assets encumbered thereby);

(d)software and other intellectual property licenses pursuant to which the
Borrower or any Material Subsidiary is the licensee of the relevant software or
intellectual property, as the case may be (in which case, any prohibition or
limitation shall relate only to the assets or rights subject of the applicable
license and/or the license itself);

(e)Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation or the assignment of rights thereunder;

(f)restrictions by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any of its Subsidiaries or any of their businesses;

(g)customary restrictions and conditions contained in any agreement relating to
an asset sale not prohibited by Section 7.3;

(h)any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary;

(i)any agreement for the direct or indirect disposition of Capital Stock of any
Person, property or assets, imposing restrictions with respect to such Person,
Capital Stock, property or assets pending the closing of such disposition;

55



--------------------------------------------------------------------------------

 

(j)(i) any agreement that restricts in a customary manner the assignment or
transfer thereof, or the subletting, assignment or transfer of any property or
asset subject thereto, (ii) any restriction by virtue of any transfer of,
agreement to transfer, option or right with respect to, or Lien on, any property
or assets of the Borrower or any Subsidiary not otherwise prohibited by this
Agreement, (iii) mortgages, pledges or other security agreements to the extent
restricting the transfer of the property or assets subject thereto, (iv) any
reciprocal easement agreements containing customary provisions restricting
dispositions of real property interests, (v) agreements with customers or
suppliers entered into in the ordinary course of business that impose
restrictions with respect to cash or other deposits or net worth, (vi) customary
provisions contained in agreements and instruments entered into in the ordinary
course of business (including but not limited to leases and joint venture and
other similar agreements entered into in the ordinary course of business) or
(vii) restrictions that arise or are agreed to in the ordinary course of
business and do not detract from the value of property or assets of the Borrower
or any Subsidiary in any manner material to the Borrower or such Subsidiary;

(k)any agreement evidencing any replacement, renewal, extension or refinancing
of any of the foregoing (or of any agreement described in this clause (k));
provided that such agreement contains restrictions and conditions not materially
more restrictive (taken as a whole) than the restrictions and conditions
contained in the agreement so replaced, renewed, extended or refinanced; and

(l)any agreement in connection with the Subsidiary Credit Facility.

7.7.Changes in Fiscal Periods. The Borrower will not permit its fiscal year to
be other than (a) a 52/53 week year ending on or about December 31 or (b) a
calendar year or change its method of determining fiscal quarters; provided that
such changes may be made if the Borrower provides prior notice to the
Administrative Agent of any such change and provides all necessary
reconciliations required to enable the Administrative Agent to determine
compliance with Section 7.1.

7.8.Environmental Activity. The Borrower will not, and will not permit any of
its Subsidiaries to (i) carry on any Environmental Activity, or (ii) cause or
permit any Hazardous Materials to be stored in or to be present in any form in
or under the properties of the Borrower or of any Subsidiary, in either case
under circumstances which would reasonably be expected to have a Material
Adverse Effect.

7.9.Transactions with Affiliates. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any transaction or group of related
transactions having an expected valuation that is material to the Borrower and
its Subsidiaries, taken as a whole (including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees) with any Affiliate (other than any
Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement and (b) either (x) in the ordinary course of business of the relevant
Global Group Member or (y) upon fair and reasonable terms and no less favorable
to the relevant Global Group Member than it would obtain in a comparable arms’
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Borrower and its Subsidiaries may (i) indemnify directors of the
Borrower and the Subsidiaries in accordance with customary practice, (ii) issue
securities, or make other payments, awards or grants in cash, securities or
otherwise pursuant to employment arrangements, stock options and stock ownership
plans approved by the Board of Directors of the Borrower, (iii) make loans or
advances to employees of the Borrower or any of the Subsidiaries, (iv) pay fees
and indemnities to directors, officers and employees of the Borrower and the
Subsidiaries in the ordinary course of business, (v) enter into transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.9 or any amendment thereto to the extent such amendment is not
materially adverse to the Lenders, (vi) enter into employment agreements or
other arrangements in the ordinary course of business, (vii) declare or pay any
dividend on, or make any payment on account of, or set apart

56



--------------------------------------------------------------------------------

 

assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Global
Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Global Group Member, (viii) enter into
transactions with Subsidiaries for the purchase or sale of goods, products,
parts and services and entered into in the ordinary course of business in a
manner consistent with past practice, (ix) enter into transactions with joint
ventures for the purchase or sale of equipment or services entered into in the
ordinary course of business and in a manner consistent with past practice, and
(x) make payments pursuant to tax sharing agreements among the Borrower and the
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Subsidiaries.

7.10.Use of Proceeds. Neither the Borrower nor its officers or directors (or to
the knowledge of the Borrower, any of its employees and agents or the respective
directors, officers, employees and agents of its Subsidiaries), will use the
proceeds of any Loan for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, unless authorized by an applicable agency of the U.S. and
Canadian governments or otherwise permissible pursuant to applicable U.S. and
Canadian laws or regulations.

Section 8.  EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in this Agreement or any amendment or modification
hereof, or in any certificate or financial statement furnished by the Borrower
pursuant to this Agreement or any amendment or modification hereof, shall prove
to have been incorrect in any material respect when made or deemed made and, if
such incorrectness is capable of being remedied or cured, such incorrectness
shall not be remedied or cured by the Borrower or (as the case may be) such
Subsidiary within ten (10) Business Days after the earlier to occur of (i) the
date on which the Borrower or (as the case may be) such Subsidiary shall obtain
actual knowledge thereof, or (ii) the date on which the Borrower shall receive
written notice thereof from the Administrative Agent;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.2(a) or Section 6.3 (with respect to the
Borrower’s existence only) or in Section 7;

(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (given at
the request of any Lender) the Borrower;

(f)the Borrower or any Material Subsidiary shall fail to make any payment at
maturity or, in the event a grace period is provided, within any such applicable
period of grace, of principal or interest,

57



--------------------------------------------------------------------------------

 

regardless of amount, in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(g)any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf (without further notice or the expiration of any cure period) to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that this clause (g) shall not apply to secured Indebtedness that
becomes due and is repaid in full as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness;

(h)the Borrower or any Material Subsidiary shall (i) institute proceedings for
relief in any bankruptcy, insolvency, debt restructuring, reorganization,
readjustment of debt, dissolution, liquidation, winding-up or other similar
proceedings (including proceedings under Insolvency Laws, the incorporating
statute of the relevant corporation or other similar legislation), including
proceedings for the appointment of a trustee, interim receiver, receiver,
receiver and manager, administrative receiver, custodian, liquidator,
provisional liquidator, administrator, sequestrator or other like official with
respect to the relevant corporation or all or any material part of its property
or assets; (ii) make a general assignment for the benefit of creditors; (iii) be
unable or shall admit in writing its inability to pay its debts as they become
due or otherwise shall acknowledge its insolvency or commits any other act of
bankruptcy or is declared to be or has become insolvent or bankrupt under any
applicable Insolvency Laws; (iv) voluntarily suspend the conduct of its business
or operations (unless, with respect to any Material Subsidiary (other than the
Borrower), the Board of Directors of the Borrower shall have determined that
continued conduct of such business and operations is not necessary for the
proper conduct of the business of the Borrower and its Subsidiaries taken as a
whole); or (v) acquiesces to, or takes any action in furtherance of, any of the
foregoing;

(i)any third party in respect of the Borrower or any Material Subsidiary shall
(i) make any application under the Companies’ Creditors Arrangement Act (Canada)
or similar legislation; (ii) file a proposal or notice of intention to file a
proposal under the Bankruptcy and Insolvency Act (Canada) or similar
legislation; (iii) institute a winding-up proceeding under the Winding-up and
Restructuring Act (Canada), any relevant incorporating statute or any similar
legislation; (iv) present a petition in bankruptcy under the Bankruptcy and
Insolvency Act (Canada) or any similar legislation; or (v) file, institute or
commence any other petition, proceeding or case under any other Insolvency Laws,
reorganization, incorporation, readjustment of debt, dissolution, liquidation,
winding-up or similar law now or hereafter in effect, seeking bankruptcy,
liquidation, reorganization, dissolution, winding-up, composition or
readjustment of debt of any of them, the appointment of a trustee, interim
receiver, receiver, receiver and manager, administrative receiver, custodian,
liquidator, provisional liquidator, administrator, sequestrator or other like
official for any of them, or any material part of their respective assets or any
similar relief; and, in any such case, if the application, filing, proceeding,
petition or case is not contested by bona fide action on the part of the
applicable corporation and is not dismissed, stayed or withdrawn within 90 days
of commencement thereof;

(j)any secured creditor, encumbrancer or lienor, or any trustee, interim
receiver, receiver, receiver and manager, administrative receiver, agent,
bailiff or other similar official appointed by any secured creditor,
encumbrancer or lienor, takes possession of, forecloses, seizes, retains, sells
or otherwise disposes of, or otherwise proceeds to enforce security over, all or
a substantial part of the assets of the Borrower and its Subsidiaries, taken as
a whole, unless (i) such action is being actively and diligently contested in
good faith by the Borrower or such Subsidiary and (ii) such action is stayed,
released, dismissed or reversed within 90 days of the commencement thereof;

58



--------------------------------------------------------------------------------

 

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $80,000,000 shall be rendered against the Borrower or any Material
Subsidiary in respect of whose financial obligations relating to such judgments
the Borrower or any Material Subsidiary has, by contract or otherwise, any
liability, individually or in the aggregate, in excess of $80,000,000, direct or
indirect, absolute or contingent, or any combination thereof and the same shall
remain undischarged, unsatisfied and not covered by insurance for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by the judgment creditor to attach or levy upon
any material assets of the Borrower or any Material Subsidiary to enforce any
such judgment or judgments in an aggregate amount in excess of $80,000,000;

(l)(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” or failure to satisfy the “minimum funding
standards” (each as defined in Section 302 of ERISA or Section 412 of the Code),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA (other than pursuant to a standard termination pursuant to
Section 4041(h) of ERISA), (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) the Borrower or any Commonly Controlled
Entity shall, or is reasonably likely to, incur any liability in connection with
a withdrawal from a Plan or Multiemployer Plan, or the Insolvency of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or

(m)the Guarantee Agreement shall cease, for any reason (other than by reason of
the express release thereof pursuant to the provisions of the Guarantee
Agreement), to be in full force and effect in any material respect, or any Loan
Party shall so assert in writing; provided that there shall be no Event of
Default under this clause (m) to the extent such Event of Default arises from
(A) the resignation of the Administrative Agent or (B) the negligence or willful
misconduct of the Administrative Agent following a reasonable request from the
Borrower to execute any document or take any other action relating to the
Guarantee Agreement;

then, upon the occurrence of any such event (other than an event with respect to
the Borrower described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Term Loan Commitments, and thereupon the Term Loan Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Section, the Term
Loan Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

Section 9.  THE AGENTS

59



--------------------------------------------------------------------------------

 

9.1.Appointment.

(a)Each Lender hereby irrevocably designates and appoints the Administrative
Agent as, to the extent appropriate, the agent of such Lender under this
Agreement and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
herein, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.

(b)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the foregoing, the Administrative
Agent does not assume and shall not be deemed to have assumed any obligation or
duty or any other relationship as the agent, fiduciary or trustee of or for any
Lender other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby. Nothing in this Agreement or any Loan Document shall
require the Administrative Agent to account to any Lender for any sum or the
profit element of any sum received by the Administrative Agent for its own
account.

(c)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of

60



--------------------------------------------------------------------------------

 

reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

(d)The provisions of this Section 9 are solely for the benefit of the Agents and
the Lenders, and, except solely to the extent of the Borrower’s rights to
consent pursuant to and subject to the conditions set forth in this Section 9,
none of the Borrower or any of its Subsidiaries, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions.

9.2.Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The exculpatory provisions of this Section 9 shall apply to any such agent and
to the Affiliates, directors, officers, employees, agents and advisors of the
Administrative Agent and any such agent or attorney, and shall apply to their
respective activities pursuant to this Agreement. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or attorney
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such agent or attorney.

9.3.Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or for any failure
of the Borrower to perform its obligations hereunder. The Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower.

9.4.Reliance by Administrative Agent.

(a)The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, e-mail message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent in the
relevant Register. The Administrative Agent shall be fully justified in failing
or refusing to take any action under this Agreement unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all of the Lenders) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any

61



--------------------------------------------------------------------------------

 

discretion or take any action and shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all of
the Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans; provided, however, that the Administrative Agent shall not be required to
take any action that (i) the Administrative Agent in good faith believes exposes
it to liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(b)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 10.6, (ii) may rely on the Register to the
extent set forth in Section 10.6(d), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

9.5.Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders. The

62



--------------------------------------------------------------------------------

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the sufficiency, validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

9.6.Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys in fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs the Borrower or any of its Subsidiaries, shall be deemed
to constitute any representation or warranty by any Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its affiliates and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7.Indemnification. The Lenders severally agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Term Loan Percentages in effect on the date on which indemnification
is sought under this Section 9.7, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Term Loan
Commitments, the Loans, this Agreement, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that result from such Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

9.8.Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower or any of its Subsidiaries as though such Agent were not an Agent.
With respect to its Term Loan Commitment and Loans made by it, each Agent shall
have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender,”
“Lenders,” and “Required

63



--------------------------------------------------------------------------------

 

Lenders,” shall, as applicable, include each Agent in its individual capacity.
The Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders.

9.9.Successor Administrative Agent.

(a)The Administrative Agent may resign as the Administrative Agent upon 30 days’
notice to the Lenders and the Borrower. If (i) the Administrative Agent shall
resign as the Administrative Agent under this Agreement, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(h) or
8(i) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approvals shall not be unreasonably
withheld or delayed) or (ii) if no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, such retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor agent, which successor agent
shall (unless an Event of Default under Section 8(h) or 8(i) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed); then,
in either case, the successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent becomes effective the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section 9.9, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 35 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Section 9, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Affiliates, directors,
officers, employees, agents and advisors in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.

64



--------------------------------------------------------------------------------

 

 

9.10.Syndication Agent. The Syndication Agent shall not have any duties or
responsibilities hereunder in its capacity as such.

9.11.Posting of Communications.  

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders, and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF SUCH APPLICABLE PARTY.

(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication)

65



--------------------------------------------------------------------------------

 

from time to time of such Lender’s email address to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address.

(e)Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

9.12.Acknowledgments of Lenders.  

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Affiliates, directors, officers, employees, agents and
advisors of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender, or any of the Affiliates,
directors, officers, employees, agents and advisors of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Closing Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.

9.13.Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and their respective Affiliates, and not, for the
avoidance of doubt the Borrower, any other Loan Party or their respective
Affiliates, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Term Loan Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain

66



--------------------------------------------------------------------------------

 

transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement, and all
of the conditions for exemptive relief thereunder are and will continue to be
satisfied in connection therewith,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Term Loan
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Term Loan Commitments and
this Agreement satisfies the requirements of subsections (b) through (g) of Part
I of PTE 84-14, (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied, and (E) all of the
conditions for exemptive relief under PTE 84-14 are and will continue to be
satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Term Loan Commitments and
this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party or any of their Affiliates,
that none of the Agents or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in the Loans, the Term Loan
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto)

 

Section 10.  MISCELLANEOUS

10.1.Amendments and Waivers.

(a)Subject to Section 2.15, this Agreement and the terms hereof may not be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and the Borrower may, or, with the
written consent of the Required Lenders, the Borrower and the Administrative
Agent may, from time to time, (a) enter into written amendments, supplements or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of the Lenders hereunder or (b) waive, on
such terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders)) or extend the date of any scheduled
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Term Loan Commitment or Term Loan, in each case without the written
consent of each Lender directly and adversely affected thereby; (ii) eliminate
or

67



--------------------------------------------------------------------------------

 

reduce the voting rights of any Lender or Voting Participant under this Section
10.1 without the written consent of such Lender or Voting Participant; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or the other Loan Documents (except as
contemplated by Section 7.3), release all or substantially all of Subsidiary
Guarantors from their obligations under the Guarantee Agreement without the
written consent of each Lender; or (iv) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b)In connection with any proposed amendment, supplement, modification, waiver
or termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loan Commitments then in
effect or the principal amount of the Term Loan then outstanding to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this Section 10.1(b) being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
any assignee that is reasonably acceptable to the Administrative Agent (and that
is not a Non-Consenting Lender) shall have the right, with the prior consent of
the Administrative Agent, to purchase from such Non-Consenting Lender, and such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request, sell
and assign to such assignee, at no expense to such Non-Consenting Lender
(including with respect to any processing and recordation fees that may be
applicable pursuant to Section 10.6(e), which shall be paid by the assignee or
the Borrower), all of the Term Loan Commitment or outstanding Term Loan of the
Non-Consenting Lender for an amount equal to the principal balance of the Term
Loan held by such Non-Consenting Lender and all accrued interest, fees and other
amounts with respect thereto through the date of sale (including amounts under
Sections 2.16, 2.17, 2.18 and 2.19), such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption in accordance with Section
10.6(c) (which Assignment and Assumption need not be signed by such
Non-Consenting Lender).

(c)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder (including the refinancing thereof) and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loan and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(d)Notwithstanding the foregoing, the Administrative Agent, with the consent of
the Borrower, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any non-material ambiguity, inconsistency or defect or correct any typographical
error or other manifest error in any Loan Document.

10.2.Notices.

68



--------------------------------------------------------------------------------

 

(a)All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by telecopy and, subject to the last
proviso at the end of this Section 10.2, by electronic transmission), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or five Business Days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when confirmation of
receipt has been received, if received prior to 3:00 P.M., on the same Business
Day and otherwise, on the next following Business Day, addressed as follows in
the case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

Borrower:Domtar Corporation

234 Kingsley Park Drive

Fort Mill SC 29715

Phone: 514-848-5555

Fax: 514-848-6850

Email:treasuryoperations@domtar.com

Attention: Corporate Secretary

 

Administrative Agent:CoBank, ACB

6230 S. Fiddlers Green Circle

Greenwood Village, Colorado 80111

Attention:Credit Information Services

Telecopier: 303-224-6101

E-mail address:CIServices@cobank.com

 

With a copy to:

CoBank, ACB
6230 S. Fiddlers Green Circle
Greenwood Village, Colorado 80111
Attention: Matt Brill
Telephone: 303-740-4144

E-mail address: mbrill@cobank.com

 

If to any Lender:To the address set forth on the Register

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received; provided, further that
notices, requests or demands to or upon the Lenders may be effected by
electronic transmission, including, in the case of the Administrative Agent, by
posting to the IntraLinks website (including customary e-mail notification of
such posting) or otherwise.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Approved Electronic Platforms pursuant to procedures
reasonably approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

69



--------------------------------------------------------------------------------

 

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.

(d)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

10.3.No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

10.4.Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans and other extensions
of credit hereunder.

10.5.Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and each of its Affiliates for all their respective
reasonable documented out-of-pocket costs and expenses incurred in connection
with the syndication of the Term Loan Commitments, the development, preparation,
execution, delivery and administration of this Agreement and any other Loan
Documents prepared in connection herewith (and any amendment, supplement or
modification thereto and any other Loan Documents prepared in connection
therewith), and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of one primary counsel to the Administrative Agent and each of
its Affiliates, which counsel shall act on behalf of all Lenders (and if
necessary or, in the reasonable judgment of the Administrative Agent, advisable,
one local counsel in each relevant jurisdiction and which local counsel shall
receive payment directly from the Borrower), with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender, the Administrative Agent
and each of its Affiliates for all of their respective reasonable documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement and any such other Loan
Documents, including the reasonable fees, disbursements and other charges of one
primary counsel to the Administrative Agent and each of its Affiliates, which
counsel shall act on behalf of all Lenders (and if necessary or, in the
reasonable judgment of the Administrative Agent, advisable, one local counsel in
each relevant jurisdiction) (unless there is an actual conflict of interest in
which case each such party with such conflict shall be entitled to retain
separate outside counsel and local counsel in each appropriate jurisdiction),
and (c) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and advisors
(each, an “Indemnitee”) harmless from and against any and all other liabilities
(including, for the avoidance of doubt, under any Environmental Laws or
regarding any Hazardous Materials), obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever

70



--------------------------------------------------------------------------------

 

(including the reasonable fees and expenses of legal counsel) incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of the execution, delivery, enforcement, performance and administration
of this Agreement and any such other Loan Documents (including any of the
foregoing relating to the use of proceeds of the Loans), and any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether or not such claim, litigation, investigation,
arbitration or proceeding is brought by the Borrower or any other Loan Party or
their respective equity holders, Affiliates, creditors or any other third Person
and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto (all the foregoing in this clause (c),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
not have any obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (i) are found by a final
and nonappealable decision of a court of competent jurisdiction (or a settlement
tantamount thereto) to have resulted from the gross negligence or willful
misconduct of, or material breach of this Agreement of or by, the Administrative
Agent or such Lender, as the case may be (or any of their respective officers,
directors, employees, affiliates, agents and advisors), (ii) are incurred by a
Lender and result from a sale by such Lender of its Loan for a price less than
par or the price paid by such Lender to purchase such Loan or (iii) result from
claims made or legal proceedings commenced against the Administrative Agent or
any of its Affiliates or any Lender or any of its Affiliates, as applicable, by
any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such. No
Indemnitee shall be liable for (x) any damages arising from the use by
unauthorized persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons, provided that such unauthorized persons’ use did
not arise from the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction by a final and nonappealable
judgment) and (y) any special, indirect, consequential or punitive damages in
connection with this Agreement or any other Loan Document. Notwithstanding the
foregoing, the Borrower shall not have any obligation under this Section 10.5 to
any Person with respect to any Tax imposed, levied, collected, withheld or
assessed by any Governmental Authority unless such Tax represents a loss, claim
or damage arising from a non-Tax claim. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to Nick Willis, Assistant
Treasurer (Telephone No.: 514 848 5555 x 85011; E-mail: nick.willis@domtar.com),
at the address of the Borrower set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent.

Each Lender severally agrees to pay any amount required to be paid by the
Borrower under this Section 10.5 to the Administrative Agent and each Affiliate,
director, officer, employee, agent and advisor of any of the foregoing Persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Term Loan Percentage in effect on the date on which
indemnification is sought under this Section 10.5, from and against any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of the Term
Loan Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent
Indemnitee in its capacity as such; provided further that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct.

71



--------------------------------------------------------------------------------

 

The agreements in this Section 10.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

10.6.Successors and Assigns; Participations and Assignments.

(a)This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender and Lenders may sell participations in
or assign all or any part of their rights and obligations in respect of the
Loans only as provided in paragraphs (b) and (c) below, respectively, or
pursuant to Section 2.23.

(b)Any Lender may, without the consent of any other party to this Agreement, in
accordance with applicable law, at any time sell to one or more Eligible
Assignees (each, a “Participant”) participating interests in any Loan owing to
such Lender, any Term Loan Commitment or Loans of such Lender or any other
interest of such Lender hereunder. In the event of any such sale by a Lender of
a participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. In no event shall any Participant under any
such participation have any right to approve any amendment or waiver of any
provision of this Agreement, or any consent to any departure by the Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the date of the final maturity of the Loans, in each case
to the extent subject to such participation. The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, neither such Participant, on the one hand, nor the Borrower nor the
Administrative Agent, on the other hand, shall have any rights against or
obligations to one another, nor shall any of them be required to deal directly
with one another in respect of, the participation of such Participant. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (and subject to the requirements and limitations
therein, including the requirements under Section 2.18(f) (it being understood
that the documentation required under Section 2.18(f) shall be delivered to the
participating Lender)) with respect to its participation in the Term Loan
Commitments and the Loans outstanding from time to time as if it was a Lender;
provided that, in the case of Section 2.18, such Participant shall have complied
with the requirements of said Section as if it were a Lender and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. For the
avoidance of doubt, no Loan Party shall be required to pay any greater amount
pursuant to Section 2.18 as a result of the transfer of a participation to a
Participant than such Loan Party would have been required to pay absent such
transfer. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of

72



--------------------------------------------------------------------------------

 

credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a “Voting Participant” in a notice (a “Voting
Participant Notice”) sent by the relevant Lender to the Administrative Agent and
(iii) receives, prior to becoming a “Voting Participant,” the consent of the
Administrative Agent and the Borrower (each such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
clause (b)) (a “Voting Participant”), shall be entitled to vote as if such
Voting Participant were a Lender on all matters subject to a vote by the Lenders
and the voting rights of the selling Lender shall be correspondingly reduced, on
a dollar-for-dollar basis. Each Voting Participant Notice shall include, with
respect to each Voting Participant, the information that would be included by a
prospective Lender in an Assignment and Assumption. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant in
Schedule 10.6 hereto shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent. The selling Lender and the Voting Participant
shall notify the Administrative Agent and the Borrower within three (3) Business
Days of any termination, reduction or increase of the amount of, such
participation. The Loan Parties and the Administrative Agent shall be entitled
to conclusively rely on information contained in Voting Participant Notices and
all other notices delivered pursuant hereto. The voting rights of each Voting
Participant are solely for the benefit of such Voting Participant and shall not
inure to any assignee or participant of such Voting Participant that is not
itself a Voting Participant.

 

(c)Any Lender (an “Assignor”) shall be permitted to assign, in accordance with
applicable law, all or a portion of its Term Loan Commitment or its portion of
the Loans hereunder to an Eligible Assignee (an “Assignee”) with the consent,
not to be unreasonably withheld, of (a) the Borrower, unless (i) the Assignee is
a Lender or a Lender Affiliate or (ii) an Event of Default under Section 8(a) or
8(b), or 8(h) or 8(i) (with respect to the Borrower), has occurred and is
continuing; provided that such consent shall be deemed given if the Borrower has
not responded within 15 days of a written request from the Administrative Agent
for such consent and (b) the Administrative Agent, in each case pursuant to an
Assignment and Assumption, executed by such Assignee, such Assignor and any
other Person whose consent is required pursuant to this paragraph, and delivered
to the Administrative Agent for its acceptance and recording in the relevant
Register (it being understood and agreed that such Assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws); provided that,
notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, no Lender shall be entitled, without the consent of the Borrower, to
make an assignment under this Section 10.6(c) if such assignment would increase
the cost under this Agreement to the Borrower, including without limitation
under Section 2.17 or 2.18, as of the date of such assignment or if, as of the
date of such assignment, such assignment would increase the cost under this
Agreement to the Borrower in the foreseeable future. Upon such execution,
delivery, acceptance and recording in the Register pursuant to Section 10.6(d),
from and after the effective date

73



--------------------------------------------------------------------------------

 

determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Term Loan Commitment and/or Loans as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto).

(d)The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (each, a “Register”) for the recordation of the
names and addresses of the Lenders and the Term Loan Commitments of, and the
principal amount (and stated interest) of the Loans owing to, each Lender from
time to time. The entries in each Register shall constitute prima facie evidence
of the same, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in each Register as the owner of the Loans and any Notes evidencing
such portion of the Term Loan recorded therein for all purposes of this
Agreement. Any assignment of any Loan, whether or not evidenced by a Note, shall
be effective only upon appropriate entries with respect thereto being made in
the relevant Register (and each Note shall expressly so provide). Any assignment
or transfer of all or part of a Loan evidenced by a Note shall be registered on
the relevant Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Assumption, and thereupon one or more new Notes may be issued to
the designated Assignee, if requested by such Assignee.

(e)Except in the case of an assignment to a Lender, a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender’s Term Loan
Commitments or Loans, the amount of the Term Loan Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless the Borrower and
the Administrative Agent otherwise consent, provided that (1) no such consent of
the Borrower shall be required if an Event of Default under Section 8(a) or
8(b), or Section 8(h) or 8(i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Lender Affiliates,
if any.

(f)Upon its receipt of an Assignment and Assumption in conformity with Section
10.6(c), executed by an Assignor, an Assignee and any other Person whose consent
is required by Section 10.6(c), together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Assignment and Assumption and (ii) record the
information contained therein in the relevant Register on the effective date
determined pursuant thereto.

(g)For avoidance of doubt the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit the granting of security,
including any pledge or assignment by a Lender to any Federal Reserve Bank in
accordance with applicable law; provided that the foreclosure on any such
pledged Loan shall be subject to the provisions regarding restrictions on
assignments contained in this Section 10.6.

(h)The Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (g) above.

74



--------------------------------------------------------------------------------

 

10.7.Set off. In addition to any rights and remedies of the Lenders provided by
law, each Lender shall, after the occurrence of an Event of Default which is
continuing, have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch, agency or Lender Affiliate thereof
to or for the credit or the account of the Borrower. Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.8.Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10.Integration. This Agreement, together with the other Loan Documents, the
Fee Letter and the CoBank Equities, represent the entire agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or
therein.

10.11.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12.Submission to Jurisdiction; Appointment of Process Agent; Waivers. Each
party hereto hereby irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment or other court order, (ii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iii) in the event a legal
action or proceeding is brought against any party hereto or

75



--------------------------------------------------------------------------------

 

involving any of its assets or property in another court (without any collusive
assistance by such party or any of its Subsidiaries or Affiliates), such party
from asserting a claim or defense (including any claim or defense that this
Section 10.12(a) would otherwise require to be asserted in a legal proceeding in
a New York Court) in any such action or proceeding;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient forum and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, in the case of each other
party, to its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to Section 10.12(a)
above) shall limit the right to sue in any other jurisdiction.

10.13.[Reserved].

10.14.Risks of Superior Force. The Borrower expressly assumes all risks of
superior force, such that it shall be bound to timely execute each and every of
its obligations under this Agreement notwithstanding the existence or occurrence
of any event or circumstance constituting a superior force within the meaning of
article 1693 of the Civil Code of Québec.

10.15.Language. The parties hereto agree that this Agreement, the other Loan
Documents and all agreements and documents entered into in connection herewith
or pursuant hereto shall be drawn up in English only. Les parties confirment
qu’elles ont convenu que ce document ainsi que tous les autres documents ou
contrats s’y rattachant soient redigés en anglais seulement.

10.16.Acknowledgements. The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

(b)the Administrative Agent and the Lenders do not have any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement, and the relationship between the Administrative Agent and
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

(c)the Lenders and their Affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you have may conflicting interests;

(d)no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.

10.17.Confidentiality. The Administrative Agent and the Lenders shall hold all
non-public information obtained pursuant to or in connection with this Agreement
or obtained by them based on a review of the books and records of the Borrower
or any of its Subsidiaries in accordance with their

76



--------------------------------------------------------------------------------

 

customary procedures for handling confidential information of this nature, but
may make disclosure to any of their examiners, regulators (including the Office
of the Superintendent of Financial Institutions and any self regulatory
authorities), Affiliates, outside auditors, counsel and other professional
advisors in connection with this Agreement or as reasonably required by any
potential bona fide Participant or Assignee, or in connection with the exercise
of remedies under a Loan Document, or as requested by any Governmental Authority
or pursuant to legal process or to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; provided,
however, that (1) unless specifically prohibited by Requirement of Law or court
order, the Administrative Agent and each Lender shall promptly notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with an examination of the
Administrative Agent or Lender by such Governmental Authority) for disclosure of
any such non-public information, where practicable, prior to disclosure of such
information; (2) prior to any such disclosure pursuant to this Section 10.17,
the Administrative Agent or Lender, as the case may be, shall require any
potential bona fide Participant and Assignee receiving a disclosure of
non-public information to agree in writing (a) to be bound in a manner similar
to the Administrative Agent and the Lenders under this Section 10.17; and (b) to
require such Person to require any other Person to whom such Person discloses
such non-public information to be similarly bound; (3) disclosure may, with the
consent of the Administrative Agent, be made by any Lender any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations; provided that such contractual
counter party or professional advisor agrees in writing to keep such information
confidential to the same extent required of the Lenders hereunder; and (4)
except as may be required by an order of a court of competent jurisdiction and
to the extent set forth therein, no Lender shall be obligated or required to
return any materials furnished by the Borrower or any Subsidiary. For the
avoidance of doubt, information relating to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry shall be deemed not to be confidential.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.18.WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

10.19.[Reserved].

77



--------------------------------------------------------------------------------

 

10.20.USA Patriot Act Notice; Canadian AML Legislation. Each Lender hereby
notifies the Borrower and each Subsidiary Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.: 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify, and
record information that identifies the Borrower and each Subsidiary Guarantor,
which information includes the name of the Borrower and each Subsidiary
Guarantor and other information that will allow such Lender to identify the
Borrower and each Subsidiary Guarantor in accordance with the Patriot Act, and
the Borrower and each Subsidiary Guarantor agrees to provide such information
from time to time to any Lender. The Borrower acknowledges that, pursuant to the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” Laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders and the Administrative Agent
may be required to obtain, verify and record information regarding the Borrower,
the Subsidiary Guarantors, and its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of the Borrower and
the Subsidiary Guarantors, and the transactions contemplated hereby. The
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or the Administrative Agent, or any prospective assignee or participant of a
Lender or the Administrative Agent, in order to comply with any applicable AML
Legislation and Beneficial Ownership Regulations, whether now or hereafter in
existence.

10.21.CoBank Equity and Eligibility Matters.  

(a)So long as CoBank is a Lender hereunder, the Borrower will (a) maintain its
status as an entity eligible to borrow from CoBank and (b) acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the portion of Loans made by
CoBank may not exceed the maximum amount permitted by the Bylaws and the Capital
Plan at the time this Agreement is entered into.  The Borrower acknowledges
receipt of a copy of (i) CoBank’s most recent annual report, and if more recent,
CoBank’s latest quarterly report, (ii) CoBank’s Notice to Prospective
Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which describe the
nature of all of the Borrower’s stock and other equities in CoBank acquired in
connection with its patronage loan from CoBank (the “CoBank Equities”) as well
as capitalization requirements, and agrees to be bound by the terms
thereof.  CoBank acknowledges and agrees that the amount of CoBank Equities
acquired by the Borrower on or prior to the Closing Date satisfies the
requirements of this Section 10.21(a) in respect of CoBank’s Term Loan
Commitment as of the Closing Date.

(b)Each party hereto acknowledges that the Bylaws and Capital Plan, as
applicable, of CoBank shall govern (i) the rights and obligations of the parties
with respect to the CoBank Equities and any patronage refunds or other
distributions made on account thereof or on account of the Borrower’s patronage
with CoBank, (ii) the Borrower’s eligibility for patronage distributions from
CoBank (in the form of CoBank Equities and cash) and (iii) patronage
distributions, if any, in the event of a sale of a participation interest.
CoBank reserves the right to assign or sell participations in all or any part of
its Term Loan Commitment or its portion of the outstanding Loans hereunder on a
non-patronage basis.

(c)Each party hereto acknowledges that CoBank as a Lender hereunder has a
statutory first Lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all CoBank Equities that the Borrower may now own or hereafter
acquire, which statutory Lien shall be the sole and exclusive benefit of CoBank;
provided that, it is understood and agreed by CoBank and the other parties
hereto (and by all Participants) that such statutory Lien shall not secure an
aggregate amount of Obligations in excess of the Maximum CoBank Equity
Amount.  Notwithstanding anything herein or in any other Loan Document to the
contrary, the CoBank Equities shall not constitute security for the Obligations
due to any

78



--------------------------------------------------------------------------------

 

other Lender.  To the extent that any of the Loan Documents create a Lien on the
CoBank Equities or on patronage accrued by CoBank for the account of the
Borrower (including, in each case, proceeds thereof), such Lien shall be for the
sole and exclusive benefit of CoBank and shall not be subject to pro rata
sharing hereunder.  Neither the CoBank Equities nor any accrued patronage shall
be offset against the Obligations except that, in the event of an Event of
Default, CoBank may elect to apply the cash portion of any patronage
distribution or retirement of equity to amounts owing to it under this
Agreement, whether or not such amounts are currently due and payable.  The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower.  CoBank shall not have
an obligation to retire the CoBank Equities upon any Event of Default, Default
or any other default by the Borrower or any other Loan Party, or at any other
time, either for application to the Obligations or otherwise.

(d)For so long as any portion of the Term Loan remains outstanding, the Borrower
agrees to maintain ownership of Renewable Energy Investments (or similar assets
reasonably acceptable to CoBank) such that the aggregate value thereof (as
reasonably determined by the Borrower) at all times exceeds the unpaid principal
amount of the Term Loan.

10.22.Most Favored Lender Provisions.   If at any time the Existing Revolver
Credit Agreement or any other Loan Document (as defined in the Existing Revolver
Credit Agreement), or the documentation for any replacement credit facilities,
includes (a) covenants (including related definitions) in favor of a Lender (as
defined in the Existing Revolver Credit Agreement), or lender under any
replacement credit facilities, that are not provided for in this Agreement or
the other Loan Documents, and/or that are more restrictive than the same or
similar provisions provided for in this Agreement and the other Loan Documents,
or (b) requirements for the credit facility(ies) evidenced thereby to be secured
by collateral that does not secure the Loans hereunder (on an equal and ratable
basis) or guaranteed by Subsidiaries of the Borrower that are not already
Subsidiary Guarantors (any or all of the foregoing, collectively, the “Most
Favored Lender Provisions”); provided that the foregoing will not require any
Lien to be granted or Subsidiary Guarantee to be given to the extent doing so
would result in material adverse tax consequences as reasonably determined by
the Borrower in consultation with the Administrative Agent, or if doing so, in
the reasonable determination of the Administrative Agent and the Borrower, would
be excessively expensive or burdensome in view of the benefits to be obtained by
the Lenders therefrom, or if granting such Lien or giving such Subsidiary
Guarantee would be prohibited by any Requirement of Law, then (i) such Most
Favored Lender Provisions shall immediately and automatically be deemed
incorporated into this Agreement and the other Loan Documents as if set forth
fully herein and therein, mutatis mutandis, and no such incorporated provision
may thereafter be waived, amended or modified except pursuant to the provisions
of Section 10.1, and (ii) the Borrower shall promptly, and in any event within
five (5) Business Days after the Borrower or any other Loan Party entering into
any such Most Favored Lender Provisions, so advise the Administrative Agent in
writing.  Thereafter, upon the request of the Required Lenders, the Borrower and
the Guarantors shall enter into an amendment to this Agreement and, if
applicable, the other Loan Documents evidencing the incorporation of such Most
Favored Lender Provisions, it being agreed that any failure to make such request
or to enter into any such amendment shall in no way qualify or limit the
incorporation described in clause (i) of the immediately preceding
sentence.  Notwithstanding the foregoing, the Administrative Agent and the
Lenders agree that any Lien created for the benefit of the Term Loan, and any
Subsidiary Guarantee arising, in either case solely pursuant to the Most Favored
Lender Provisions shall provide by its terms that such Lien or Subsidiary
Guarantee shall be automatically and unconditionally released and discharged
upon the release and discharge of the Lien or Subsidiary Guarantee that gave
rise to the Most Favored Lender Provision creating such Lien or Subsidiary
Guarantee.

10.23.Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement

79



--------------------------------------------------------------------------------

 

or understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured (all such
liabilities, other than any Excluded Liability, the “Covered Liabilities”), may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such Covered Liability arising hereunder or under
any other Loan Document which may be payable to it by any Lender that is an
Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such Covered Liability, including,
if applicable:

(i)a reduction in full or in part or cancellation of any such Covered Liability;

(ii)a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or

(iii)the variation of the terms of such Covered Liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

[Rest of page left intentionally blank]

 

 

80



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWER:

DOMTAR CORPORATION, as Borrower


By:       /s/ Daniel Buron
Name:  Daniel Buron

Title:Senior Vice President and Chief Financial Officer


By:       /s/ Razvan L. Theodoru
Name:Razvan L. Theodoru
Title:Vice President, Corporate Law and Secretary

 

DOMTAR CORPORATION

TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

COBANK, ACB, as Administrative Agent

By:       /s/ Matthew Brill
Name:  Matthew Brill

Title:Vice President

 

 

DOMTAR CORPORATION

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

 

LENDERS:

COBANK, ACB, as a Lender

By:       /s/ Matthew Brill
Name:  Matthew Brill

Title:Vice President

 

DOMTAR CORPORATION

TERM LOAN AGREEMENT

